       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 1 of 107



                                  UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

JASON NEERMAN,                    §
                                  §
      PLAINTIFF,                  §
                                  §
V.                                §                                       6:21-cv-00585
                                                                CIVIL NO. ____________________
                                  §
CVS HEALTH CORPORATION,           §
AETNA, INC. , AND THE AETNA, INC. §
JOB ELIMINATION BENEFITS          §
PLAN,                             §
                                  §
      DEFENDANTS.                 §


                                  PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, JASON NEERMAN (hereinafter “Plaintiff” or “Neerman”) complaining of

CVS HEALTH CORPORATION (“CVS”), AETNA, INC. (“Aetna”), and the AETNA, INC. JOB

ELIMINATION BENEFITS PLAN (the “Aetna Benefits Plan”) (collectively, “Defendants” or “CVSH”)

and hereby files this his Plaintiff’s Original Complaint and respectfully show unto the Court as follows:

                                            I.     PARTIES

         1.        Plaintiff Neerman is an individual citizen of the State of Texas and resides in

McLennan County with his principal address located at 168 Stone Lake Drive, Woodway, Texas

76712.

         2.        Defendant CVS Health Corporation is a corporation organized under the laws of the

state of Delaware, with its principal place of business at One CVS Drive, Woonsocket, Rhode Island

02895, and may be served via its registered agent, The Corporation Trust Company, Corporation Trust

Center, 1209 Orange Street, Wilmington, Delaware 19801.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 1 of 26
Jason Neerman v. CVS Health Corp., et al.
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 2 of 107



         3.        Defendant Aetna, Inc. is a corporate subsidiary of CVS Health Corporation and notice

of this arbitration may be served by serving CVS Health Corporation’s registered agent as shown

above, or Aetna Inc.’s agent for service of legal process, the Executive Vice President and General

Counsel, Aetna, Inc., 151 Farmington Avenue, RC6A, Hartford, Connecticut, 06156.

         4.        Defendant Aetna Benefits Plan is a benefits and/or severance plan established under

the Employee Retirement Income Security Act of 1974 (“ERISA”), is administered by Aetna and/or

CVS and may be served through Candace Jodice or Keith Christensen, the delegates of the

Administrator of the Aetna Benefits Plan at One CVS Drive, Woonsocket, Rhode Island 02895.

                                            II.   JURISDICTION & VENUE

         5.        This Court has jurisdiction over this matter under 29 U.S.C. § 1132(e) and 28 U.S.C. §

1331 because an action is being brought under 29 U.S.C. §§ 1132, 1133 and 1140.

         6.        This Court may also have jurisdiction over the matter under 28 U.S.C. § 1332(a)(1)

because the amount in controversy exceeds seventy-five thousand dollars ($75,000) and because

Plaintiff is a citizen of Texas and Defendants are citizens of a different state.

         7.        Venue is proper in the Western District of Texas under 29 U.S.C. § 1132(e)(2) because

it is the district where the alleged breach took place or where one or more Defendants may be found.

At all times relevant, Plaintiff was employed by Defendants Aetna and/or CVS in McLennan County,

Texas and sought to received benefits from the Aetna Benefits Plan in McLennan County, Texas.

                                                   III.   FACTS

         8.        Aetna is a managed health care company that sells traditional and consumer directed

health care insurance and related services throughout the United States.

         9.        In connection with the sale of its health care services, Aetna spends considerable

resources lobbying states and the federal government, employing a Governmental Affairs and/or

Governmental Relations Department.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 2 of 26
Jason Neerman v. CVS Health Corp., et al.
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 3 of 107



         10.       In or around 2003, Aetna instituted its Job Elimination Benefits Plan (the “Aetna

Benefits Plan”), which provided, among other things, for certain salary continuation and severance

benefits to be paid to employees whose termination of employment is related to a change in control

from Aetna to another entity (e.g. a merger or acquisition) (referred to as a “Change in Control”).




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 3 of 26
Jason Neerman v. CVS Health Corp., et al.
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 4 of 107



         11.       A true and correct copy of the Aetna Benefits Plan is attached hereto and incorporated

by reference herein as Exhibit No. 1.

         12.       CVS Health Corporation is a healthcare company which owns and operates, among

other things, the retail pharmacy chain, CVS Pharmacy.

         13.       On or about December 3, 2017, CVS Health Corporation announced its intent to

acquire substantial control of Aetna, Inc. for $69 billion.

         14.       On or about January 1, 2018, Aetna amended its Benefits Plan, issuing Amendment

No. 19, which among other things, broadened certain Aetna-legacy employees’ rights to salary

continuation and/or severance following the anticipated CVS acquisition.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 4 of 26
Jason Neerman v. CVS Health Corp., et al.
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 5 of 107



         15.       Amendment No. 19 was, on information and belief, meant to address the anticipated

reorganization and/or layoffs of Aetna-legacy employees following the CVS acquisition.

         16.       The Aetna Benefits Plan explicitly applied to employees within the Governmental

Relations Department.

         17.       Defendants use their own executives to act as the administrator(s) and/or delegates of

the administrator(s) of the Aetna Benefits Plan.

         18.       On or about November 28, 2018, CVS Health Corporation completed its acquisition

of Aetna, Inc. and/or the Change in Control was finalized.1

         19.       At the time of the Change in Control, Plaintiff Jason Neerman held a position as a

Senior Governmental Relations Specialist in Aetna’s Governmental Affairs Department, assigned to

the following state legislative jurisdictions: Louisiana, New Mexico, Oklahoma and Texas.

         20.       At all times relevant, Neerman was employed by Aetna in Waco, McLennan County,

Texas.

         21.       Neerman’s only office while employed by Aetna was in Waco, McLennan County,

Texas.

         22.       In or around December 2018, following the Change in Control, Aetna’s State and

Governmental Affairs Departments were “lifted and shifted” from the Aetna organization to the

Office of General Counsel for CVS.

         23.       Also following the Change in Control, Neerman was now employed by CVSH.

         24.       At all times relevant, Neerman was employed by CVSH in Waco, McLennan County,

Texas.




1Although the CVS Health Corporation acquisition of Aetna, Inc. was finalized on November 28, 2018, the acquisition
was made subject to the satisfaction of certain conditions imposed by the United States Department of Justice.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                        Page 5 of 26
Jason Neerman v. CVS Health Corp., et al.
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 6 of 107



         25.       Neerman’s only office while employed by CVSH was in Waco, McLennan County,

Texas.

         26.       Thereafter, from December 2018 through June 2019, Aetna’s State and Governmental

Affairs was reorganized, with the Aetna-legacy positions being systemically eliminated and/or

responsibilities transferred to CVS-legacy employees holding similar positions.

         27.       In connection with the reorganization, Aetna’s Executive Vice President and Chief of

Staff, Steve Kelmar, was separated from his employment.

         28.       Kelmar was an Aetna-legacy employee responsible for overseeing Corporate Affairs

and Governmental Affairs.

         29.       Importantly, Kelmar was the highest-ranking Aetna official with a responsibility for

the Governmental Affairs Department.

         30.       On or about December 14, 2018, also in connection with the reorganization, Jim

Ricciuti’s position was eliminated or otherwise transferred to a CVSH-legacy employee.

         31.       Ricciuti was an Aetna-legacy employee and was the supervisor of Neerman’s direct

supervisor in Aetna’s Department of Governmental Affairs.

         32.       Prior to his separation from employment, Ricciuti reported directly to Steve Kelmar.

         33.       On or about April 2, 2019, CVSH sent Neerman a Memorandum (the “Equity Award

Memo”) and a proposed Restrictive Covenant Agreement (“RCA”), requesting Neerman’s signature

on the RCA.

         34.       A true and correct copy of the Equity Award Memo and RCA are attached hereto and

incorporated by reference herein as Exhibit No. 2.

         35.       Importantly, the Equity Award Memo stated that Neerman’s execution of the RCA

was “a condition of accepting your [Neerman’s] 2019 equity award,” and issued a deadline of June 14,

2019 for accepting the same, as follows:


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 6 of 26
Jason Neerman v. CVS Health Corp., et al.
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 7 of 107




         36.       Neither the Equity Award Memo nor that RCA stated, or even implied, that

Neerman’s continued employment with CVSH was dependent upon his execution of the RCA.

         37.       In fact, the RCA stated in relevant parts:




See Exhibit No. 2.

         38.       Prior to the acquisition of Aetna, CVS had, on information and belief, a long-standing

practice of requiring employees within its own Governmental Affairs Department to sign restrictive

covenant agreements (i.e. covenant’s not to compete).

         39.       Aetna did not appear to have the same pattern or practice prior to the CVS acquisition.

         40.       Continuing with the reorganization, on or about May 3, 2019, Elena Butkus’s position,

Head of State Governmental Affairs for Aetna, was eliminated or otherwise transferred to a CVSH-

legacy employee.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 7 of 26
Jason Neerman v. CVS Health Corp., et al.
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 8 of 107



         41.       Butkus was an Aetna-legacy employee and was Neerman’s direct supervisor.

         42.       Prior to her separation from employment Butkus reported directly to Jim Ricciuti.

         43.       Also on or about May 3, 2019, Neerman was contacted by CVSH Senior Vice

President of Governmental Affairs, Melissa Schulman, and Vice President of National Governmental

Affairs, Louis Finkle, to announce a formal “realignment” of the Aetna Governmental Affairs

Department.

         44.       At this time, Neerman was informed that three of his four assigned jurisdictions were

being shared by a CVSH-legacy counterpart.

         45.       Neerman’s largest jurisdiction, Texas, was being shared by Neerman’s new CVSH-

legacy supervisor.

         46.       Importantly, CVSH also announced its intention to move all jurisdictions to single

representation following the close of the 2019 legislative sessions.

         47.       On or about May 7, 2019, Neerman was informed by a CVSH-legacy counterpart that

she’d been assigned one or more of Neerman’s jurisdictions and that Neerman’s service would no

longer be required by CVSH within the jurisdiction.

         48.       On or about June 11, 2019, Vice President of National Governmental Affairs, Louis

Finkle, urged Neerman to execute the RCA, stating that “all of your colleagues have already signed

the RCA.”

         49.       On or about June 25, 2019, Neerman was informed that his job at CVSH had been

terminated effective July 5, 2019.

         50.       Neerman’s employment ended within one year of the Change in Control.

         51.       On or about July 29, 2019, Neerman made a claim (the “Claim”) to Defendants for

payment salary and benefits under the Aetna Benefits Plan.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 8 of 26
Jason Neerman v. CVS Health Corp., et al.
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 9 of 107



         52.       A true and correct copy of Neerman’s July 29, 2019 Claim is attached hereto and

incorporated by reference herein as Exhibit No. 3.

         53.       Neerman expected to receive benefits under the Aetna Benefits Plan in Waco,

McLennan County, Texas.

         54.       On or about October 28, 2019, the Aetna Benefits Plan by and through its delegate

and/or Administrator (Candace Jodice, CVS Vice President of Benefits) DENIED Neerman’s claim

for salary and benefits under the Plan.

         55.       In its denial, the Administrator, among other things, failed or refused to consider all

applicable Plan provisions and willfully ignored facts giving rise to the subject claim.

         56.       According to the Administrator’s October 28, 2019 denial letter, Neerman had a right

to appeal this decision under the Aetna Benefits Plan as follows:




         57.       With respect to an appeal, the Administrator represented that it would “re-examine all

issues relevant to the original denial of Mr. Neerman’s claim,” as follows:




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 9 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 10 of 107



         58.       The Administrator also represented that the Administrator would provide Neerman

with a final decision on his in writing “within 60 days of receipt of the written appeal.”

         59.       On or about December 13, 2019, Neerman APPEALED the Aetna Benefits Plan

Administrator’s DENIAL of salary and benefits under the Plan, providing the Administrator with

specific factual and legal bases for Neerman’s claim.2

         60.       In addition, Neerman also requested that the Administrator provide certain documents

relevant to Neerman’s claim, as required by the Plan.

         61.       Again, Neerman expected to receive benefits under the Aetna Benefits Plan in Waco,

McLennan County, Texas.

         62.       A true and correct copy of Neerman’s APPEAL and REQUEST FOR

DOCUMENTS is attached hereto and incorporated by reference herein as Exhibit No. 4.

         63.       On February 11, 2020, the Aetna Benefits Plan Administrator provided by e-mail

some, but not all, of the documents Neerman requested in order to pursue the Claim.

         64.       By way of example, with respect to Neerman’s employment file, the Administrator

admitted “we [Administrator] have forwarded your request for Mr. Neerman’s employment

file to the HR department, and once the request has been processed, the [employment] file

will be forwarded to you. We anticipate that the file will be sent to you in the very near future.”

         65.       Nonetheless, despite these representations, the Administrator failed (even to the

present day) to provide crucial documents related to Neerman’s claim, including among other things,

Neerman’s employment file, any record of disciplinary action taken against Neerman (prior to his

termination) and CVSH’s progressive discipline policy.3


2 From this point forward, Keith Christensen, Senior Vice President, HR Corporate Services for CVS appeared to act as
the delegate, or agent, of the Administrator of the Aetna Benefits Plan.

3 In its February 11, 2020 letter, the Administrator represented that CVSH would provide Neerman’s Employment file as
requested by Neerman. But CVSH never provided Neerman with a copy of his employment file. In fact, the

PLAINTIFF’S ORIGINAL COMPLAINT                                                                         Page 10 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 11 of 107



         66.       Despite admittedly not providing the requested employment file (and other

documents) the Administrator’s February 11, 2020 e-mail said “now that we have provided you

with the requested documents, I intend to begin my review of Mr. Neerman’s appeal and

respond to you within 60 days of today’s date [February 11, 2020].”

         67.       Thus, according to the requirements of the Plan and the Administrator, a final decision

on Neerman’s appeal would be provided to Neerman within sixty (60) days, or by April 11, 2020.

         68.       On March 11, 2020, when Defendants failed to provide the remaining documents,

including the promised employment file, Neerman sent the Administrator a detailed letter addressing

the Administrator’s failure to provide all documents related to Neerman’s claim.

         69.       A true and correct copy of Neerman’s March 11, 2020 letter is attached hereto and

incorporated by reference herein as Exhibit No. 5.

         70.       The Administrator failed to respond to Neerman’s March 11, 2020 letter, including

Neerman’s request for his own employment file and CVSH’s Progressive Discipline Policy or

Procedure.

         71.       On April 6, 2020, Neerman again sent the Administrator an email requesting a

response to Neerman’s March 11, 2020 letter and second request for documents.

         72.       A true and correct copy of Neerman’s April 6, 2020 e-mail is attached hereto and

incorporated by reference herein as Exhibit No. 6.

         73.       Again, the Administrator failed to respond to Neerman’s April 6, 2020 letter.

         74.       On April 11, 2020, the 60-day deadline for the Aetna Benefits Plan and/or

Administrator to respond and/or render a final ruling on Plaintiff’s appeal expired.




Administrator’s Final Denial (May 4, 2020) stated that the Administrator actually reviewed Neerman’s employment file in
the process of reaching its decision on the Appeal, but simply refused to produce the file to Neerman. To this day,
Neerman still has not been provided with a copy of his employment file.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                           Page 11 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 12 of 107



         75.       The Aetna Benefits Plan, Administrator and/or designee failed to provide a

final ruling and/or response to Plaintiff prior to the April 11, 2020 deadline.

         76.       On April 15, 2020, Neerman sent the Administrator another email notifying the

Administrator that the Plan deadline for deciding Neerman’s Appeal had passed, again requesting a

response to Neerman’s March 11, 2020 letter and a third request for documents.

         77.       A true and correct copy of Neerman’s April 15, 2020 e-mail is attached hereto and

incorporated by reference herein as Exhibit No. 7.

         78.       Again, the Administrator failed to respond to Neerman’s April 15, 2020 e-mail.

         79.       On April 30, 2020, Neerman sent the Administrator another email notifying the

Administrator that the Plan deadline for deciding Neerman’s Appeal had passed, again requesting a

response to Neerman’s March 11, 2020 letter and a fourth request for documents.

         80.       A true and correct copy of Neerman’s April 30, 2020 e-mail is attached hereto and

incorporated by reference herein as Exhibit No. 8.

         81.       Notably, between January 2020 and May 2020, counsel for Plaintiff and the

Administrator successfully corresponded by e-mail no less than eight (8) times.

         82.       A true and correct copy of Plaintiff’s e-mail communications with the Administrator

leading up to the Administrator’s late ruling are attached hereto and incorporated by reference herein

as Exhibit No. 9.

         83.       During this same time period, Neerman requested a copy of his employment file (and

other documents relevant to Neerman’s claim and appeal) at least six (6) times. See, e.g., Exhibit No.

9.

         84.       Yet, Defendants never provided the requested documents prior to the Administrator’s

final (belated) ruling on Neerman’s APPEAL.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 12 of 26
Jason Neerman v. CVS Health Corp., et al.
        Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 13 of 107



           85.      On May 4, 2020, 83 days (i.e. more than sixty (60) days) from the date the

Administrator provided its incomplete document production, the Aetna Benefits Plan Administrator

notified Neerman for the first time of its final DENIAL of Neerman’s APPEAL.4

           86.      Knowing that it failed to timely respond per terms the Aetna Benefits Plan, the

Administrator fabricated a story in a clumsy attempt to excuse its untimely response and violation of

the terms of the Aetna Benefits Plan, claiming that the Administrator had sent the response “to the

wrong email address.”

           87.      In the Administrator’s belated final DENIAL, the Administrator noted that “this

decision is final under the Plan… Mr. Neerman has the right to bring a civil action under

Section 502(a) of ERISA… Mr. Neerman has the right to receive, upon request and without

charge, copies of documents, records and other information relevant to his claim for benefits.”

           88.      Yet, even in its final DENIAL, the Administrator admittedly withheld and/or refused

to provide Neerman documents relevant to his claim for benefits (e.g. Neerman’s Employment File,

Aetna’s Progressive Discipline Policy, Neerman’s Disciplinary Record), and continues to withhold

such documents and information to the present day.

           89.      The Administrator also failed and/or refused to acknowledge established facts in the

Record and to apply the plain language of the Plan or otherwise address Neerman’s factual and legal

claim. Finally, the Administrator willfully ignored Defendants obvious attempt to unlawfully interfere

with Plaintiffs anticipated benefits under the Aetna Benefits Plan.

           90.      For these and related reasons, Neerman has been forced to file suit.

            IV.      COUNT ONE: IMPROPER DENIAL OF AETNA BENEFITS PLAN BENEFITS
                  IN VIOLATION OF SECTION 502(A) OF ERISA, 29 U.S.C. § 1132(a)(1)(B)

           91.      Plaintiff hereby incorporates all preceding paragraphs and further alleges as follows.



4   The person who denied Plaintiff’s Appeal was Keith Christensen, CVS Senior Vice President of HR Corporate Services.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                           Page 13 of 26
Jason Neerman v. CVS Health Corp., et al.
        Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 14 of 107



         92.       Plaintiff requests that the Court review the denial and/or termination of benefits in

this case and declare that Plaintiff is entitled to all benefits under the Aetna Benefits Plan, including

payment of all back benefits with interest.

         93.       Plaintiff also requests that the Court review the denial and/or termination of benefits

in this case and declare that Defendants failed or refused to timely process Plaintiff’s claim and/or

appeal for benefits and/or that Defendants failed to follow the claims process under the Aetna

Benefits Plan and/or ERISA.

         94.       Plaintiff also requests that the Court review the denial and/or termination of benefits

in this case and declare that Defendants omitted, willfully ignored and disregarded facts, information

or documents in its possession which support Plaintiff’s claim for benefits under the Aetna Benefits

Plan.

         95.       This is a claim to recover benefits, enforce rights, and clarify rights to future benefits

under the Aetna Benefits Plan pursuant to Section 502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B).

         96.       Plaintiff was wrongfully denied substantive and/or procedural rights under the Aetna

Benefits Plan.

         97.       By way of example, Section 4.3(c)(2) of the Aetna Benefits Plan provides for monetary

benefits to certain employees who are terminated following Aetna’s merger with CVS (i.e. the “Change

in Control”), stating in relevant part:

           In the event of a Change in Control [merger], the following employees shall
           be paid an additional one (1) Week’s Pay for each week of the 9 Week Salary
           Continuation Period, and if applicable, Severance Period… An Employee
           whose termination is related to [Aetna’s] integration with CVS Health
           Corporation…. if the Employee was employed in the… Governmental
           Relations Department.

         98.       Section 4.3 also provides that “the provisions of this Section 4.3 will supersede

any provision of the Plan to the contrary.”



PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 14 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 15 of 107



         99.       Yet, the Administrator explicitly and willfully ignored, among other things, Section

4.3(c)(2) of the Plan in its denial of Plaintiff’s claim for benefits, despite Plaintiff’s termination being

“related to” Aetna’s integration with CVS and Plaintiff having been undisputedly employed within

Aetna’s Governmental Relations Department prior to termination.

         100.      In addition, Defendants and/or the Administrator had a fiduciary duty to the Plan

and/or Plan participants and/or beneficiaries, including without limitation, Plaintiff.

         101.      The Administrator breached its fiduciary duty under Section 502(a) of ERISA by,

among other things, knowingly refusing to provide documents concerning the Plan and/or Plaintiff

eligibility for the Plan, willfully ignoring Defendants unlawful attempts at interfering with Plaintiff’s

protected rights under the Aetna Benefits Plan, making material misrepresentations concerning both

the RCA and the Aetna Benefits Plan and/or by having a conflict of interest.

         102.      Plaintiff was wrongfully denied benefits under the Aetna Benefits Plan including,

among other things:

                        a. $31,357.73 (9 weeks of continued salary)

                        b. $59,231.27 (severance pay – 17 weeks of salary)

                        c. $31,357.73 (9 additional weeks of continued salary due to Change in Control)

                        d. $59,231.27 (17 additional weeks of severance pay due to Change in Control).

         103.      Plaintiff was also entitled to additional benefits in connection with Plaintiff’s

separation from employment totaling more than $15,000.

         104.      Plaintiff is entitled to the foregoing benefits under the Aetna Benefits Plan because

                        a. The benefits are permitted under the Aetna Benefits Plan;

                        b. Plaintiff has satisfied all conditions to be eligible to receive benefits under the
                           Aetna Benefits Plan;

                        c. Plaintiff has not waived or otherwise relinquished his entitlement to benefits
                           under the Aetna Benefits Plan.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 15 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 16 of 107



         105.      Pursuant to 29 U.S.C. § 1132(a)(1)(B), Plaintiff is an Aetna Benefits Plan participant

and/or beneficiary and is entitled to sue for a judicial determination and enforcement of benefits.

         106.      Defendants failed to give the Aetna Benefits Plan the legally correct interpretation,

ignoring Section 4.3(c)(2) as amended by Amendment No. 19.

         107.      Defendants improperly denied Plaintiff’s benefits to which he was justly entitled, in

contravention to the Aetna Benefits Plan and ERISA.

         108.      As a participant and/or beneficiary in the Aetna Benefits Plan, and pursuant to 29

U.S.C. § 1132(c)(1)(B), Plaintiff requested in writing but was not provided the complete disclosure to

which he was entitled. See, e.g., Exhibit No. 4-9.

         109.      Defendants failed to provide the plan documents, the latest annual report, any terminal

report, the bargaining agreement, trust agreement and/or other instruments under which the Aetna

Benefits Plan was established and/or operates. See id.

         110.      Through the date of filing this Original Complaint, the formal plan documents and

other instruments under which the plans are established and operate, for the Aetna Benefits Plan, as

well as copies of the foregoing documents for any other ERISA plans in which Plaintiff was a

participant and/or beneficiary are overdue.

         111.      Disclosure penalties continue to accrue through the date of this Complaint.

         112.      CVSH violated its absolute obligation to provide duly requested information and

documents, entitling Plaintiff to the relief provided under ERISA of $110.00 per-item, per-day from

the first day of said violation.

         113.      CVSH violated its absolute obligation to follow its own claims procedures provided in

the Aetna Benefits Plan, entitling Plaintiff to certain monetary and/or equitable relief under ERISA.

         114.      Pursuant to 29 U.S.C. § 1132(g), Plaintiff is entitled to an award of reasonable

attorney’s fees and costs incurred in an action brought under ERISA.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 16 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 17 of 107



         115.      Plaintiff has been required to obtain the undersigned attorneys to represent him in this

matter and has agreed to a reasonable attorney’s fee as compensation for their services.

         116.      Defendants have a conflict of interest in acting as the Administrator for the Aetna

Benefits Plan.

         117.      At all times relevant, the Administrator (and its delegees) were employed, in the course

and scope of employment and/or acting on behalf of Defendants.

                  V.    COUNT TWO: FAILURE TO PROVIDE PLAN DOCUMENTS
                IN VIOLATION OF SECTION 502(C)(1) OF ERISA, 29 U.S.C. § 1132(c)(1)

         118.      Plaintiff hereby incorporates all preceding paragraphs and further alleges as follows.

         119.      Plaintiff was and is an Aetna Benefits Plan participant and/or beneficiary.

         120.      Defendants violated Section 502(c)(1)(B) of ERISA, 29 U.S.C. § 1132(c)(1) by failing

and/or refusing to comply with Plaintiff’s requests for information required to be furnished to an

Aetna Benefits Plan participant and/or beneficiary under ERISA.

         121.      Plaintiffs first requested Aetna Benefits Plan information by letter dated December

13, 2019.

         122.      On one or more occasions, the Administrator acknowledged in writing Plaintiffs’

request for certain documents and represented in writing that Defendants would produce such

documents prior to entering a final ruling on the subject claim.

         123.      Nonetheless, Defendants ultimately failed or refused to provide crucial documents

and/or information relevant to Plaintiff’s claim for benefits under the Aetna Benefits Plan and which

was expressly required to be produced under the same and under ERISA, despite their representations

to the contrary. See, e.g., Exhibit Nos. 4-9.

         124.      Plaintiff is entitled to $110 per day, after thirty (30) days from the date of Defendants’

failure and/or refusal to comply with Plaintiff’s request for plan information and/or documents, and



PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 17 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 18 of 107



such other relief as the Court deems proper, pursuant to Section 502(c)(1)(B) of ERISA, 29 U.S.C. §

1132(c)(1)(B).

         125.      At all times relevant, the Administrator (and its delegees) were employed, in the course

and scope of employment and/or acting on behalf of Defendants and/or the Aetna Benefits Plan.

         126.      Plaintiff is entitled to the relief described herein because

                        a. Plaintiff has repeatedly requested Defendants’ Plan information and
                           documents;

                        b. Defendants were required by Subchapter I of Title 29, Chapter 18 of the
                           United States Code, to furnish this information to a plan participant or
                           beneficiary;

                        c. Defendants failed and/or refused to comply with Plaintiff’s repeated requests.

            VI.       COUNT THREE: BREACH OF CLAIMS PROCEDURE IN VIOLATION OF
                             SECTION 503 OF ERISA, 29 U.S.C. § 1133

         127.      Plaintiff hereby incorporates all preceding paragraphs and further alleges as follows.

         128.      Defendants substantially failed to comply with the Aetna Benefits Plan claims

procedure and/or ERISA procedural requirements.

         129.      Defendants failed to fully and fairly review Plaintiff’s claim prior to the denial of

benefits.

         130.      Defendants’ denial of benefits and/or final ruling on Plaintiff’s claim and/or appeal

was untimely. See, e.g., Exhibit Nos. 5-9.

         131.      Defendants’ denial of benefits and/or final ruling on Plaintiff’s claim and/or appeal

willfully ignored relevant facts, including without limitation facts identified in Exhibit Nos. 3, 4 and 5.

         132.      Defendants’ denial of benefits and/or final ruling on Plaintiff’s claim and/or appeal

willfully ignored or failed to apply certain Aetna Benefits Plan provisions, including without limitation

Section 4.3(c)(2) as amended by Amendment No. 19. See, e.g., Exhibit No. 1 (pp. 15-16, 44-45).




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 18 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 19 of 107



         133.      Defendants’ denial of benefits and/or final ruling failed to fully and fairly review the

subject claim, willfully ignoring the plain language of the Aetna Benefits Plan and the facts.

         134.      For this and related reasons, Plaintiff seeks equitable relief, including without

limitation, an order remanding the claim to the Aetna Benefits Plan Administrator with instructions

to make a proper review of the claim and/or to follow the appropriate claim procedures, or

alternatively, an award of full benefits entitled to Plaintiff under the Aetna Benefits Plan.

                 VII.     COUNT FOUR: INTERFERENCE WITH PROTECTED RIGHTS IN
                          VIOLATION OF SECTION 510 OF ERISA, 29 U.S.C. § 1140

         135.      Plaintiff hereby incorporates all preceding paragraphs and further alleges as follows.

         136.      Section 510 of ERISA, 29 U.S.C. § 1140, makes it “unlawful for any person to

discharge… or discipline any [ERISA plan] participant or beneficiary… for the purpose of

interfering with the attainment of any right to which such participant may become entitled

under the plan.”

         137.      Following the Change in Control, Defendants reorganized Aetna’s entire State and

Governmental Affairs Department, with the Aetna-legacy positions being systemically eliminated

and/or responsibilities transferred to CVS-legacy employees holding similar positions.

         138.      For each Aetna-legacy position eliminated within the Governmental Affairs

Department, the Aetna-legacy employee losing their job became immediately qualified and/or entitled

to benefits under the Aetna Benefits Plan.

         139.      Clearly, through their course of conduct and express statements, Defendants intent

was to consolidate CVS and Aetna Governmental Affairs’ departments, eliminating duplicative

positions, including the position held by Plaintiff.

         140.      By attempting to reorganize, consolidate and/or eliminate Plaintiff’s position

following the Change in Control, Defendant made Plaintiff’s attainment of benefits under the Aetna

Benefits Plan certain.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 19 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 20 of 107



         141.      However, in order to avoid payment under the Aetna Benefits Plan, Defendants

manufactured an alternative, false, justification for separating Plaintiff from his employment contrary

to the express terms of one or more contracts and, on information and belief, to Defendants’ own

progressive disciplinary policies.

         142.      Rather than simply terminate Neerman as part of the reorganization and/or

consolidation (as Defendants had done with every other person within Plaintiff’s chain-of-command),

and thereby qualify Neerman for benefits under the Aetna Benefits Plan, Defendants manufactured

an alternate reason for terminating Plaintiff’s employment – Plaintiff’s failure to execute a restrictive

covenant agreement, which by its own terms, was not a condition to continued employment.

         143.      In fact, Defendants’ even made material misrepresentations to Plaintiff intending to

induce Plaintiff to execute the RCA and which plainly contradicted the RCA.

         144.      Ultimately, Defendants unlawfully discharged and/or disciplined Plaintiff for the

purpose of interfering with Plaintiff’s attainment of one or more rights under the Aetna Benefits Plan

in violation of Section 510 of ERISA, 29 U.S.C. § 1140.

         145.      Subsequent to discharging Plaintiff, Defendants manufactured new reasons for

Plaintiff’s loss of employment - asserting that Plaintiff voluntarily resigned or had “chosen to leave”

his employment with Defendants.

         146.      Defendants’ assertion that Plaintiff voluntarily resigned is inconsistent with written

communications between the parties and which are in the possession of Defendants.

         147.      Regardless, prior to Plaintiff’s formal separation of employment, Defendants had

already effectively stripped Plaintiff of his job duties and responsibilities as part of the Change in

Control.

         148.      At all times relevant, the Administrator (and its delegees) were employed, in the course

and scope of employment and/or acting on behalf of Defendants.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 20 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 21 of 107



         149.      For this and related reasons, Plaintiff is entitled to bring a cause of action against

Defendants under Section 502 of ERISA, 29 U.S.C. § 1132 to enforce its rights under 510 of ERISA,

29 U.S.C. § 1140, and to recover, among other things, payments owed under the Aetna Benefits Plan,

documents and information Plaintiff is entitled to under the Plan and other equitable remedies to

which Plaintiff may be entitled to by law.

                                            VIII. COUNT FIVE: FRAUD

         150.      Plaintiff hereby incorporates all preceding paragraphs and further allege as follows.

         151.      Pleading in addition and in the alternative to Plaintiff’s statutory claims under ERISA,

Defendants made material misrepresentations to Neerman concerning, among other things, a

restrictive covenant agreement.

         152.      On November 28, 2018, CVS completed its acquisition of Aetna. This acquisition

triggered certain salary continuation and/or severance benefits for Aetna-legacy employees whose jobs

were eliminated for a reason related to the acquisition and/or Change in Control.

         153.      In the months following the 2018 Change in Control, CVS reorganized Aetna’s State

and Governmental Affairs department and systemically eliminated jobs belonging to Aetna-legacy

employees within the same.

         154.      In essence, CVSH consolidated CVS and Aetna’s respective departments of

governmental affairs, thereby triggering the Aetna Benefits Plan for any Aetna-legacy employees

whose jobs were being consolidated and/or eliminated.

         155.      Prior to the Change in Control, Neerman was a Senior Governmental Relations

Specialist in Aetna’s Governmental Affairs Department, assigned to the following jurisdictions:

Louisiana, New Mexico, Oklahoma and Texas.

         156.      CVS also had its own governmental relations specialists assigned to Louisiana, New

Mexico, Oklahoma and Texas.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 21 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 22 of 107



         157.      Following the Change in Control, CVS systemically eliminated Aetna-legacy

employees working within the consolidated Governmental Affairs Department.

         158.      In fact, each Aetna-legacy manager within Neerman’s chain-of-command was

terminated and/or separated from their employment.

         159.      Likewise, following the Change in Control, CVS’s reorganization of the Governmental

Affairs Department also included a re-assignment or temporary sharing of Neerman’s jurisdictions

to/with CVS-legacy employees.

         160.      CVS also represented that it was CVS’s intent to have a single employee representing

each jurisdiction (i.e. single representation).

         161.      While CVSH was systemically removing Aetna-legacy employees from the

Governmental Affairs Department and stripping Neerman from his Aetna-legacy job responsibilities,

CVSH also began making an effort to obtain Neerman’s signature on a restrictive covenant agreement,

which included among other things a broad covenant not to compete.

         162.      At the time CVSH presented Neerman with the RCA, CVSH knew that it was

systemically eliminating Aetna-legacy employees from within the Department of Governmental

Affairs and stripping Neerman of substantially all of his job responsibilities.

         163.      At the time CVSH presented Neerman with the RCA, CVSH also knew that Neerman,

unlike CVSH-legacy employees, had never signed a restrictive covenant agreement while employed by

Aetna.

         164.      When presented with the RCA for signature, Neerman indicated that he may be

unwilling to sign the RCA under the circumstances (i.e. where his job had effectively been eliminated)

and was willing to forego the equity award.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 22 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 23 of 107



         165.      On or about June 11, 2019, Vice President of National Governmental Affairs, Louis

Finkle, urged Neerman to execute the RCA, stating that “all of your colleagues have already signed

the RCA” in an obvious attempt to coerce Neerman to signing the RCA.

         166.      On information and belief, Finkle’s statement that “all of your colleagues have already signed

the RCA” was false.

         167.      In a further attempt to dupe Neerman into signing an RCA, CVSH then represented

for the first time that Neerman’s continued employment was dependent upon his signature on the

RCA, a statement contradicted by the express language of the RCA itself.

         168.      According to Paragraph 1 of the RCA, the sole consideration for the RCA was an

“equity award,” which was “contingent on the execution of this [RCA] Agreement.”

         169.      According to Paragraph 10 (entitled “No Right of Continued Employment”), “the

[RCA] does not create an obligation on [CVSH} or any other person or entity to continue

[Neerman’s] employment.”

         170.      Finally, according to Paragraph 12 of the RCA,

           the RCA set[s] forth the entire agreement between the parties hereto and
           fully supersedes any and all prior and/or supplemental understandings,
           whether written or oral, between the parties concerning the subject matter
           of this Agreement… I agree and acknowledge that I have no relied on any
           representations, promises or agreements of any kind in connection with my
           decision to accept the terms of this Agreement, except for the
           representations, promises and agreements herein.

         171.      Neerman relied to his own detriment upon one or more material misrepresentations

made by Defendants, including without limitation, the above-referenced representations.

         172.      Defendants also withheld material information from Neerman aimed to further

Defendants’ purposes and/or for Defendants’ material gain.

         173.      Nonetheless, when Neerman agreed to forego his equity award and did not sign the

RCA, CVSH ended Neerman’s employment.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                     Page 23 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 24 of 107



         174.      Thereafter, CVSH denied Neerman’s request for benefits under the Aetna Benefits

Plan, alleging that Neerman voluntarily resigned, was insubordinate or otherwise failed to satisfy his

job conditions.

         175.      In sum, CVSH systemically eliminated Neerman’s job and/or job responsibilities,

presented Neerman with an unconscionable RCA intended to prevent Neerman from being employed

elsewhere and, when Neerman declined the RCA, claimed that Neerman voluntarily resigned and then

used the RCA as a pretense for denying Neerman benefits under the Aetna Benefits Plan.

         176.      As a result of CVSH’s material misrepresentations and/or fraudulent conduct,

Neerman suffered damages for which Defendants should be held liable.

                 IX. COUNT SIX: VICARIOUS LIABILITY AND RESPONDEAT SUPERIOR

         177.      Plaintiff hereby incorporates all preceding paragraphs and further alleges as follows.

         178.      Defendants are liable for the wrongful actions and omissions of its current and former

employees and agents under Texas law and ERISA and should be held liable for every act and omission

of its own employees or agents and any and all damages resulting therefrom.

         179.      During all relevant time periods, the Administrator(s) and their delegees were acting

as employees within their course and scope of employment with Defendants and/or as their

authorized agents.

                                             X.      DAMAGES

         180.      Plaintiff hereby incorporates all preceding paragraphs and further alleges as follows.

         181.      As a direct and proximate result of the foregoing events, Plaintiff was entitled to, and

has been denied benefits of, the following amounts under the Aetna Benefits Plan:

                        a. $31,357.73 (9 weeks of continued salary)

                        b. $59,231.27 (severance pay – 17 weeks of salary)

                        c. $31,357.73 (9 additional weeks of continued salary due to Change in Control)


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 24 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 25 of 107



                        d. $59,231.27 (17 additional weeks of severance pay due to Change in Control).

         182.      In additional to the foregoing damages, Plaintiff was also entitled to additional benefits

in connection with Plaintiff’s separation from employment totaling more than $15,000.

         183.      Plaintiff also seeks the recovery of reasonable attorney’s fees and costs and/or

expenses under 29 U.S.C. § 1132(g)(1).

         184.      Plaintiff also seeks the recovery of exemplary or punitive damages.

                                             XI.      JURY TRIAL

         185.      Plaintiff demands a jury trial and tenders the appropriate fee with this her Original

Complaint.

                                               XII.    PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays to have and recover judgment

against Defendants for:

         1. An award of benefits under the Aetna Benefits Plan not previously paid to Plaintiff;

         2. An award of monetary penalties with respect to Defendants’ failure to provide plan
            documents and information upon written request;

         3. Injunctive and other appropriate equitable relief to remedy the breaches of the Aetna
            Benefits Plan;

         4. An award of attorney’s fees pursuant to 29 U.S.C. § 1132(g)(1) and costs incurred in
            bringing this action;

         5. Exemplary Damages;

         6. Prejudgment and Post-judgment Interest; and

         7. All other relief, in law and in equity, to which Plaintiff may be entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 25 of 26
Jason Neerman v. CVS Health Corp., et al.
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 26 of 107



                                            Respectfully submitted,

                                            JOHNSON HOBBS SQUIRES, LLP

                                            /s/ Ryan C. Johnson
                                            ___________________________________
                                            Ryan C. Johnson
                                            State Bar No. 24048574
                                            Scott H. James
                                            State Bar No. 24037848
                                            Aaron Wilkerson
                                            State Bar No. 24047104
                                            The Roosevelt Tower
                                            400 Austin Avenue, Suite 903
                                            Waco, Texas 76701
                                            (254) 732-2242
                                            (866) 627-3509 (facsimile)
                                            rjohnson@jhsfirm.com
                                            sjames@jhsfirm.com
                                            awilkerson@jhsfirm.com

                                            ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                              Page 26 of 26
Jason Neerman v. CVS Health Corp., et al.
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 27 of 107




                        EXHIBIT 1
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 28 of 107




DOCUMENT TO BE FILED UNDER SEAL
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 29 of 107




                        EXHIBIT 2
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 30 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 31 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 32 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 33 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 34 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 35 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 36 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 37 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 38 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 39 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 40 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 41 of 107
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 42 of 107




                        EXHIBIT 3
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 43 of 107

                                   JOHNSON | HOBBS | SQUIRES
                                          A LIMITED L IABILITY PA RTNE RSHIP
                                                 WWW.JHSF IRM.C OM

                                                                                                                         RYAN C. JOHNSON
                                                                                                                        rjohnson@jhsfirm.com


                                                                  July 29, 2019

VIA E-MAIL, CMRRR AND U. S. MAIL
Marianne McClure
HR Business Partner, CVS Health
marianne.mcclure@cvshealth.com
(847) 224-5286

VIA CMRRR AND U. S. MAIL
CVS Health
1 CVS Drive
Woonsocket, Rhode Island 02895

VIA CMRRR AND U. S. MAIL
Aetna
151 Farmington Ave
Hartford, Connecticut 06156

         Re:        Termination of Employment of Jason Neerman, Unconscionable Restrictive
                    Covenant Agreement, Misrepresentation, Fraud, Breach of Contract

                    THIS PROPOSAL IS CONFIDENTIAL IN NATURE AND IS INTENDED AS
                    AN OFFER TO COMPROMISE OR OF SETTLEMENT UNDER TEXAS RULE
                    OF EVIDENCE 408.

To Whom It May Concern:

    My firm has been retained by Jason Neerman (“Mr. Neerman” or “Neerman”) to investigate the
circumstances surrounding his recent termination from employment from CVS Health Corp.
(“CVSH”) and/or Aetna, Inc. (“Aetna”). The purpose of this letter is to provide CVSH and/or Aetna
with notice of a claim and to make a demand for payment for salary and benefits due Mr. Neerman
as a result of the systematic elimination of his position at Aetna.

    By way of background, CVSH has implemented a complete reorganization of its department of
governmental affairs since its recent acquisition of Aetna, including the systematic removal of Aetna
legacy upper management within this organization. Over the past six months, each of Mr. Neerman’s
Aetna legacy superiors have been separated from their employment with CVSH. Prior to his recent
termination, Neerman was placed under the supervision of a CVSH legacy employee who was assigned
the same job responsibility as Neerman. While certain job responsibilities were threatened and also
threatening him with termination, CVSH attempted to coerce Neerman into executing a draconian
restrictive covenant agreement (the “RCA”). When Neerman questioned the terms of the RCA and
CVSH’s misrepresentations concerning the same, Neerman’s employment was formally terminated.




  The Roosevelt Tower | 400 Austin Avenue, Suite 903, Waco, Texas 76701 | Phone (254) 732-2242 | Facsimile (866) 627-3509 | www.jhsfirm.com
     Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 44 of 107



     On or about November 28, 2018, CVSH completed the acquisition of Aetna (subject to the
satisfaction of certain conditions imposed by the United States Justice Department). Shortly
thereafter, the State and Federal Governmental Affairs Departments were “lifted and shifted” from
the Aetna organization to the Office of General Counsel for CVSH. Over the ensuing months, nearly
all of the Aetna legacy leadership (including Steve Kelmar, Jim Ricciuti and Elena Butkus) were
separated from their employment from CVSH. Likewise, numerous Aetna legacy employees reporting
to the above-referenced leadership were also separated from their employment during this time period.
Meanwhile, CVSH management periodically sent message to employees discussing the need for
additional reoganizations and consolidation and/or elimination of duplicative positions. On or about
April 1, 2019, CVSH sent a Restrictive Covenant Agreement (the “RCA”) to Neerman, requiring
Neerman to execute the document by June 14, 2019. Although never stated in the RCA, CVSH
management communicated to Neerman, and many other employees, that employees who chose not
to sign the RCA would be terminated. On or about May 3, 2019, Mr. Neerman was informed by
CVSH Senior Vice President of Governmental Affairs and Vice President of National Affairs of a
“re-alignment” of resources and new reporting structure. According to CVSH, Neerman would now
report to a CVSH legacy employee who was also responsible for the same state (Texas) as Neerman
and share responsibility for Oklahoma and Louisiana with another CVSH legacy employee until the
end of the current legislative session and/or acts of procurements. Yet, CVSH senior management
also represented that it was the intent of CVSH State Governmental Affairs to consolidate the
workforce into single representation in each jurisdiction, including the states of Texas, Oklahoma and
Louisiana. On May 7, 2019, just four days later, a CVSH legacy governmental affairs employee
informed Neerman that she would be “taking over the Louisiana jurisdiction” and that his services
would no longer be needed. Notwithstanding Mr. Neerman’s position being reorganized under
different leadership, losing three of his direct superiors and having substantial portions of his job
responsibilities threatened and/or removed (without cause), CVSH repeatedly insisted that Neerman
sign the RCA, threatening termination if he failed or refused to do so.

     In addition to his concerns about executing a covenant not to compete while simultaneously
experiencing a constructive termination (and watching fellow Aetna legacy employees become
separate from their employment), Mr. Neerman also had serious concerns about the terms of the RCA
itself. For example, the RCA does not specifically state that continued employment with CVSH is
dependent upon the employee signing the RCA. Yet, CVSH management regularly communicated to
Neerman the opposite. In addition, the RCA purports to limit Neerman from engaging in certain
employment throughout the entire United States and elsewhere. In fact, despite the obvious specific
geographic limits of Mr. Neerman’s employment with CVSH, the RCA had virtually no geographic
limit. Yet, when Mr. Neerman raised his concerns to CVSH management, his concerns were dismissed
and CVSH management, including human resources and CVSH legal counsel, insisted that Neerman
sign the document or risk termination. More importantly, on June 11, 2019 (3 days prior to CVSH-
imposed deadline), when Neerman again questioned the RCA, CVSH Vice President of National
Governmental Affairs represented to Mr. Neerman and other employees on the conference call that
all of Neerman’s colleagues had been presented with the same RCA and all employees had already executed
the RCA, facts Neerman later learned were false.

    Over the course of days and months, CVSH made a concerted and intentional effort to reduce or
eliminate Mr. Neerman’s position, while also attempting to coerce Neerman into signing an RCA
which would offer CVSH protection from his termination. Undoubtedly, CVSH’s reorganization,
consolidation of management and accompanying RCA were part of a premeditated plan associated
with the Aetna acquisition, for which substantial internal documentation exists. Furthermore, based
                                                  2
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 45 of 107



on my firm’s investigation into this matter, we do not believe Mr. Neerman is the only CVSH
employee to have been influenced by such coercion and misrepresentations. The circumstances
leading to Neerman’s termination appear to give rise to tort claims on behalf of Neerman and other
similarly situated CVSH employees. These particular circumstances may also be relevant to the issues
being considered by U.S. District Court for the District of Columbia, including whether the conditions
of CVSH’s acquisition are sufficient to ensure competition within the healthcare industry. Certainly,
CVSH’s unconscionable RCA imposed upon Aetna employees (prior to their separation) is relevant
to this issue. After his termination, CVSH and/or Aetna employees have clumsily attempted to
suggest Neerman voluntarily resigned from his position. Yet, multiple CVSH and/or Aetna human
resource representatives have also represented that Neerman was “terminated” and Aetna has
provided Neerman with multiple documents which explicitly describe Neerman’s separation of
employment as “termination.”

    According to Aetna’s “Since You Are Leaving Aetna” and referenced Summary Plan Description
(the “Aetna Plan”), employees who are terminated due to “job elimination” (defined as termination
of employment due to “reengineering, reorganization and/or staff reduction”) are entitled to certain
ongoing salary and benefits. In this case, the Aetna Plan would entitle Neerman to receive to the
following separation benefits:

       9 weeks of salary continuation
       17 weeks of severance pay
       Access to Aetna outplacement services
       Continuation of regular employee benefits during the 9 weeks of salary continuation
       Continuation of medical, dental and vision coverage at subsidized COBRA rates

In addition, since Mr. Neerman’s termination occurred within one year of a Change in Control of the
company, the Aetna Plan would also entitle Neerman to additional benefits:

       9 additional weeks of salary continuation
       17 additional weeks of severance pay

    As you are aware, at the time of Mr. Neerman’s termination, Neerman had a base salary of
$181,178 per year. Thus, as a result of his termination, the Aetna Plan requires CVSH and/or Aetna
to pay the following in continued salary and severance pay:

       $31,357.73 (9 weeks of continued salary)
       $59,231.27 (severance pay - 17 weeks of salary)
       $31,357.73 (9 additional weeks of continued salary due to Change in Control)
       $59,231.27 (additional severance pay - 17 additional weeks of salary due to Change in Control)

In addition, the Aetna Plan also requires CVSH and/or Aetna to honor their additional benefit
obligations as described above, the value of which is estimated to be more than $15,000.

         Mr. Neerman has also had to retain the undersigned counsel in order to enforce his contractual
rights, and therefore, please consider this letter a demand for payment of reasonable attorney’s fees
and expenses associated with the same. To date, the attorney’s fees and expenses associated with the
investigation and presentation of the forgoing claim totals $15,000.

                                                    3
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 46 of 107



        By way of compromise, Mr. Neerman hereby extends an offer to fully and finally release all
claims against CVSH, Aetna and their insurers in exchange for payment of $250,000, subject to
Neerman signing mutually agreeable confidentiality, non-disparagement and non-disclosure
agreements. This offer may be accepted by responding in writing to the undersigned counsel at the
address on the enclosed letter. This offer shall remain open for fourteen (14) days, at which time it
will expire.

         Please forward this demand to your legal counsel and to your insurers. All future
correspondence concerning Mr. Neerman concerning the termination of his employment and the
above-referenced claims should be directed to my office. If you have questions or concerns, or would
like to discuss this matter further, do not hesitate to contact my office.


                                              Very truly yours,

                                              JOHNSON HOBBS SQUIRES, LLP



                                              By:
                                                        Ryan C. Johnson



cc:    Client




                                                    4
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 47 of 107




                        EXHIBIT 4
        Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 48 of 107

                                   JOHNSON | HOBBS | SQUIRES
                                          A LIMITED LIABILITY PARTNERSHIP
                                                 WWW.JHSFIRM.COM

                                                                                                                       RYAN C. JOHNSON
                                                                                                                       rjohnson@jhsfirm.com


                                                              December 13, 2019

CMRRR AND U. S. MAIL
Keith Christensen
Senior Vice President of Human Resources
CVS Pharmacy, Inc. d/b/a CVS Health
One CVS Drive
Woonsocket, Rhode Island 02895

         Re:        Termination of Employment of Jason Neerman, Unconscionable Restrictive
                    Covenant Agreement, Misrepresentation, Fraud, Breach of Contract and REQUEST
                    FOR APPEAL

                    THIS PROPOSAL IS CONFIDENTIAL IN NATURE AND IS INTENDED AS
                    AN OFFER TO COMPROMISE OR OF SETTLEMENT UNDER TEXAS RULE
                    OF EVIDENCE 408.

Mr. Christensen:

         As you know, my firm has been retained by Jason Neerman (“Mr. Neerman” or “Neerman”)
to investigate the circumstances surrounding his termination from employment from CVS Health
Corp. (“CVSH”) and/or Aetna, Inc. (“Aetna”). This letter is written in response to the October 28,
2019 letter from Candace Joseph, CVHS’s delegate of the Administrator of the Aetna, Inc. Job
Elimination Benefits Plan (the “Plan”) wherein Ms. Joseph notified Neerman of the Administrator’s
denial (the “Denial”) of Neerman’s claim for benefits. The purpose of this letter is to APPEAL the
Decision of CVSH to deny Neerman severance (and other) benefits under the Plan and to otherwise
reiterate Neerman’s demand for payment for salary and benefits due Mr. Neerman as a result of the
systematic elimination of his position at CVSH and/or Aetna. Please consider this letter the formal
APPEAL of CVSH’s decision to deny Neerman benefits under the Plan.

        With respect to the Denial, Neerman would request that the Administrator consider the
following information which was IMPROPERLY STATED or OMITTED from as part of the
Record before the Administrator:

        Item (ii) of the Administrator’s Record incorrectly states that “because of the level of Mr.
         Neerman’s position, he was expected to sign a restrictive covenant agreement (and
         “RCA”) as a condition of his continued employment.” This statement ignores crucial
         documents curiously absent from the Administrator’s Record. For example, on or around
         April 3, 2019, CVSH sent Neerman a Memorandum accompanied by the RCA, requesting his
         signature. The CVSH Memo stated as follows (entire text of Memo shown below, emphasis
         added):




  The Roosevelt Tower | 400 Austin Avenue, Suite 903, Waco, Texas 76701 | Phone (254) 732-2242 | Facsimile (866) 627-3509 | www.jhsfirm.com
    Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 49 of 107




    The Record should include a copy of the CVSH MEMO and reflect that the MEMO does
     NOT state that Neerman’s continued employment is conditioned upon execution of the RCA
     or otherwise indicate that Neerman’s employment would be terminated absent his signature
     by June 14. Instead, the MEMO states only that the “2019 equity award” is conditioned upon
     acceptance and execution of the RCA.

    The Record should also acknowledge and reflect the applicable language of the RCA. For
     example, the RCA describes in detail the consideration offered by CVSH in exchange for
     execution of the RCA. In Paragraph 1, titled “Consideration for Agreement,” the RCA fully
     describes the consideration CVHS offered in exchange for Neerman’s execution of the RCA.
     See RCA ¶1. According to Paragraph 1, the only new consideration offered to Neerman in
     exchange for executing the RCA was an “equity award,” which the RCA described as
     “contingent on the execution of this Agreement.” Notably, Neerman’s continued
     employment with CVSH was not identified as consideration for the RCA nor included as
     “contingent on the execution of this Agreement.” As the drafter of the RCA, CVSH could
     have included Neerman’s “continued employment” as consideration for executing the RCA,
     which is a condition sometimes referenced in restrictive covenant agreements, but in this case
     CVSH failed to do so.

    The Record should also acknowledge and reflect that the plain language of the RCA
     contradicts the Administrator’s initial Determination. Contrary to the Administrator’s Record,
     the RCA (drafted by CVSH) explicitly states “[t]his Agreement [RCA] does not create an
     obligation on the Corporation [CVSH] or any other person or entity to continue my
     [Neeman’s] employment.”             See RCA ¶10 (entitled “No Right of Continued
     Employment”). How can the Administrator find that CVSH made execution of the RCA by
     Neerman a “condition of continued employment”, when the RCA, by its own terms, “does
     not create an obligation on [CVSH]… to continue [Neerman’s] employment.”? Neerman
     respectfully requests that the Administrator include the above-referenced CVSH MEMO and
     the plain language of the RCA in the Record, revise its Determination of the Claim and
     withdraw its Denial of Benefits immediately.



                                               2
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 50 of 107




       Item (iii) of the Administrator’s Record states that Neerman was told by CVSH (via phone
        and email) that execution of the RCA was a “condition of continued employment.” Yet,
        the terms of the RCA (drafted by CVSH) render all oral or written discussions (or
        understandings) between the parties as meaningless and without effect. Paragraph 12 of the
        RCA plainly states “the RCA set[s] forth the entire agreement between the parties hereto
        and fully supercedes any and all prior and/or supplemental understandings, whether
        written or oral, between the parties concerning the subject matter of this Agreement…
        I agree and acknowledge that I have not relied on any representations, promises or
        agreements of any kind in connection with my decision to accept the terms of this
        Agreement, except for the representations, promises and agreements herein.” See RCA
        ¶12. Thus, contrary to the Administrator’s Record (and Determination), the express terms of
        the RCA (not oral statements or understandings of the parties) control this issue. In short,
        the express terms of the RCA, not any oral or written discussions (or understandings), are
        controlling on “the subject matter of this [RCA] Agreement.” Neerman respectfully requests
        that the Record acknowledge and reflect that the RCA does not make continued employment
        contingent upon execution of the agreement and that the language of the RCA, not any oral
        or written discussions, is controlling.

       Item (iv) of the Administrator’s Record states that Human Resources and [Neerman’s]
        manager had phone conversations with Mr. Neerman to provide him an opportunity to discuss
        his concerns with signing the RCA…” Yet, the Administrator’s Record fails to include any
        reference to Neerman’s stated concerns. For example, Neerman disclosed to CVSH that he’d
        been provided conflicting information concerning the RCA – i.e. Neerman had received
        conflicting reports as to whether execution of the RCA was a condition of his continued
        employment. Neerman pointed out to HR that the plain language of the RCA did not contain
        such a condition and that the terms of the RCA were supposed to control the dealings between
        the parties on the issue. Neerman received no coherent response to this concern and CVSH
        never amended the RCA to include continued employment as consideration for execution of
        the RCA. In sum, Neerman received conflicting information concerning whether his
        employment was conditioned upon executing the RCA and, despite his requests for
        clarification, CVSH never amended the RCA on this issue.

         In its Determination, the Administrator and/or CVSH appears to suggest that Neerman’s
termination is not a “Covered Termination of Employment” under the Plan because Neerman
purportedly refused to comply with a job condition. Section 1.11(g) (and Amendment No. 2) to the
Plan states that an employee shall not have a Covered Termination of Employment where the
employee “refus[es] or fail[s] to comply with job conditions, as set forth by the Employer from time
to time (including changes in work schedules or work days).” Based on the language of Section 1.11
(and the Amendment), sub-part (g) cannot be reasonably interpreted to include execution of an RCA
tied to an equity bonus and/or award. Both Section 1.11 and Amendment No. 2 specifically refer to
an employee’s failure to comply with work schedules, which is clearly the intended scope of sub-part
(g). Furthermore, where is the Administrator’s evidence supporting the finding that CVSH set forth
a “job condition” on Neerman? The RCA speaks for itself. The RCA does not indicate that
Neerman’s signature was a required job condition (see above). In addition, Neerman did not receive
a single document, acknowledgement form, job description, memorandum or report stating that
execution of the RCA was a job condition. Again, the fact that one or more CVSH employees may

                                                 3
     Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 51 of 107




have said “you need to sign this or else you’ll be fired” is irrelevant. The express terms of the RCA
preclude any other oral or written understandings or agreements between the parties, affirmatively
requiring Neerman to disclaim any reliance on CVSH representations related to the same.

         In addition, the Administrator wholly failed to address Neerman’s claim for employee benefits
under Section 4.3(c) of the Plan. As you know, Section 4.3(c) was amended in Amendment No. 19
to state, in relevant part,

         In the event of a Change in Control, the following Employees shall be paid
         an additional one (1) Week’s Pay for each week of the 9 Week Salary
         Continuation Period, and if applicable, Severance Period:

         An Employee whose termination is related to the Company’s [Aetna]
         integration with CVS Health Corporation and who has a Commencement
         Date within the 12-month period that begins one year following the Change
         in Control and ends two years following the Change in Control, if the
         Employee was employed in one of the following departments on either the
         date of the Change in Control or the Employee’s date of termination…
         Corporate Affairs (including but not limited to… Government Relations)…

See RCA Amendment No. 19. Thus, in order to be entitled to the above-referenced benefits, the
subject employee’s termination must simply be “related to [Aetna’s] integration with CVS Health
Corporation.” Notably, the application of Section 4.3(c) does not require that the employee
experience a much more narrowly defined “Covered Termination of Employment,” but rather their
termination simply must be “related to [Aetna’s] integration with CVS Health Corporation.” To the
extent there is any conflict, Section 4.3 clearly states “the provisions of this Section 4.3 will
supercede any provision of the Plan to the contrary,” and therefore, any exclusions contained in
the definition of “Covered Termination of Employment, would not preclude an employee from
receiving benefits under Section 4.3. Thus, the Administrator’s entire discussion and application of
the “Covered Termination of Employment” definition is irrelevant to employee benefits under
Section 4.3 of the Plan.

         As to benefits under Section 4.3 of the Plan, the issue is not whether Neerman falls under the
definition of a “Covered Termination of Employment,” but rather whether Neerman’s termination
was more generally “related to Aetna’s integration with CVSH..” The Administrator wholly failed to
address this issue in the Record or in its Determination of Claim. The undisputed facts, however,
indicate that Neerman’s termination was in all ways related to Aetna’s integration with CVSH. For
example, in his employment with Aetna, Neerman had never been required to execute an RCA. To
the contrary, CVSH, on information and belief, had a prior practice of requiring its own legacy
employees to execute RCA’s as a condition of continued employment. The RCA was presented to
Neerman by CVSH just a few months after the Change in Control while Neerman (and the rest of the
Governmental Affairs Department) was being integrated into the CVSH corporate structure. In
addition, the RCA provides that, as additional consideration for the Agreement, CVSH was providing
Neerman with “Confidential Information and/or access to [CVSH]’s customers and clients…” which,
presumably, Neerman would not have had access to but for Aetna’s integration with CVSH. If, in
fact, CVSH intended to make execution of the RCA a “condition of continued employment,” as stated

                                                  4
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 52 of 107




by the Administrator, then imposing such a condition on an Aetna-legacy employees would clearly be
“related to Aetna’s integration with CVSH.” For this and related reasons, Mr. Neerman respectfully
requests that the Administrator add the following facts to the Record:

       Neerman had never been required, or asked, to execute a restrictive covenant agreement while
        employed by Aetna;

       Prior to the Change in Control, CVSH had a practice of conditioning the continued
        employment of certain employees, including those at Neerman’s level, upon execution of an
        RCA;

       The RCA was presented by CVSH to Neerman within six months of the Change in Control;
        and

       The RCA states that CVSH was providing “Confidential Information and/or access to
        [CVSH] customers and clients and the opportunity to develop and maintain relationships and
        goodwill with them” as consideration to Neerman in exchange for execution of the RCA.

        In addition to the foregoing omissions from the Record, the Administrator’s Record also
contains no references or description of the systemic removal of Aetna-legacy employees within the
Governmental Affairs Department and removal of substantially all job responsibilities from Neerman
following the Change in Control. By way of reminder, in Neerman’s July 29, 2019 Claim for Severance
Benefits, Neerman made the following allegations:

         CVSH has implemented a complete reorganization of its department of
         governmental affairs since its recent acquisition of Aetna, including the
         system ic removal of Aetna-legacy upper management within this
         organization. Over the past six months, each of Mr. Neerman’s Aetna-
         legacy superiors have been separated from their employment with CVSH.
         Prior to his recent termination, Neerman was placed under the supervision
         of a CVSH-legacy employee who was assigned the same job responsibility
         as Neerman…

         On or about November 28, 2018, CVSH completed the acquisition of Aetna.
         Shortly thereafter, the State and Federal Governmental Affairs Departments
         were “lifted and shifted” from the Aetna organization to the Office of
         General Counsel for CVSH. Over the ensuing months, nearly all of the
         Aetna-legacy leadership (including Steve Kelmar, Jim Ricciuti and Elena
         Butkus) were separated from their employment from CVSH. Likewise,
         numerous Aetna-legacy employees reporting to the above-referenced
         leadership were also separated from their employment during this time
         period…

         On or about May 3, 2019, Mr. Neerman was informed by CVSH Senior Vice
         President of Governmental Affairs and Vice President of National Affairs of
         a “re-alignment” of resources and new reporting structure. According to

                                                 5
        Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 53 of 107




          CVSH, Neerman would now report to a CVSH-legacy employee who was
          also responsible for the same state (Texas) as Neerman and share
          responsibility for Oklahoma and Louisiana with another CVSH-legacy
          employee until the end of the current legislative session and/or acts of
          procurements. Yet, CVSH senior management also represented that it was
          the intent of CVSH State Governmental Affairs to consolidate the workforce
          into single representation in each jurisdiction, including the states of Texas,
          Oklahoma and Louisiana. On May 7, 2019, just four days later, a CVSH-
          legacy governmental affairs employee informed Neerman that she would be
          “taking over the Louisiana jurisdiction” and that his services would no
          longer be needed.

If taken as true, Neerman’s allegations represent a clear indication that CVSH systemically eliminated
Neerman’s employment through its reorganization of the Aetna-legacy Governmental Affairs
Department, entitling Neerman to severance and other benefits under the Plan. However, it appears
that the Administrator simply ignored, or glossed over, these allegations. Curiously, the
Administrator’s Determination of Claim includes the following vague statement (verbatim)
concerning CVSH’s reorganization (the “Reorganization”), which are unsupported in the current
Record:

          Although there were changes in management/personnel and Mr.
          Neerman’s duties had evolved over time, Mr. Neerman’s job was not
          eliminated as a result of re-engineering, reorganization or staff reduction
          efforts.

Again, the terms of Job Elimination Benefits Plan (and the Since You Are Leaving Aetna) provide
that an employee may be entitled to benefits where their job was eliminated – meaning “termination
of your employment with the company because of re-engineering, reorganization and/or staff
reduction.” Yet, the Administrator failed to include a single paragraph, sentence, or verified fact in its
Record concerning the referenced “changes in management/personnel” or “evolution” of Neerman’s
job duties referenced in its Determination of Claim. Neerman made specific allegations, which could
be easily verified by CVSH and included as part of the Administrator’s Record. The Administrator
failed to include any facts supporting its vague references to “change in management/personnel” and
the “evolution” of Neerman’s duties. Nor did the Administrator include any facts concerning what
person(s) were ultimately assigned Neerman’s duties, which would be highly relevant to any
determination of the claim. Instead, the Administrator failed to include any facts in the Record
concerning the reorganization of the Aetna Governmental Affairs Department, separation of
employment of Aetna-legacy management and removal of substantially all Neerman’s job
responsibilities prior to July 14, 2019.

        In light of the Administrator’s failure to include any facts concerning the CVSH
Reorganization in the Record, Mr. Neerman respectfully requests that the Administrator add the
following facts to the Record:

        On or about November 28, 2018, CVSH completed its acquisition of Aetna and/or the change
         in control (the “Change in Control”) was finalized.

                                                    6
    Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 54 of 107




    At the time of the Change in Control, Neerman held a position as a Senior Government
     Relations Specialist in Aetna’s Governmental Affairs Department.

    At the time of the Change in Control, Neerman was assigned to the following state legislative
     jurisdictions: Louisiana, New Mexico, Oklahoma and Texas.

    In or around December 2018, Aetna’s State and Governmental Affairs Departments were
     “lifted and shifted” from the Aetna organization to the Office of General Counsel for CVSH.

    In or around December 2018, in connection with the reorganization, Aetna Executive Vice
     President and Chief of Staff, Steve Kelmar, was separated from his employment. Kelmar was
     an Aetna-legacy employee responsible for overseeing Corporate Affairs and Governmental
     Affairs. Kelmar was the highest-ranking Aetna official with a responsibility for the
     Governmental Affairs Department.

    On or about December 14, 2018, in connection with the reorganization, Jim Ricciuti’s position
     was eliminated or otherwise transferred to a CVSH-legacy employee. Ricciuti was an Aetna-
     legacy employee and was the supervisor of Mr. Neerman’s direct supervisor in Aetna’s
     Department of Governmental Affairs. Prior to his separation from employment, Ricciuti
     reported directly to Steve Kelmar.

    On or about May 3, 2019, Elena Butkus’s position, Head of State Government Affairs for
     Aetna, was eliminated or otherwise transferred to a CVSH-legacy employee. Butkus was an
     Aetna-legacy employee and was Mr. Neerman’s direct supervisor. Prior to her separation from
     employment, Butkus reported directly to Jim Ricciuti.

    On or about May 3, 2019, Neerman was contacted by CVSH Senior Vice President of
     Government Affairs, Melissa Schulman, and Vice President of National Governmental
     Affairs, Louis Finkle, to announce a “realignment” of the Aetna Governmental Affairs
     Department. Neerman was informed that three of his four assigned jurisdictions were being
     shared by a CVSH-legacy counterpart. Neerman’s largest jurisdiction, Texas, was being shared
     by Neerman’s new CVSH-legacy supervisor. CVSH also announced its intent to move all
     jurisdictions to single representation following the close of the 2019 legislative sessions.

    On or about May 7, 2019, Neerman was informed by a CVSH-legacy counterpart that she’s
     been assigned one or more of his jurisdictions and that Neerman’s services would no longer
     be required by CVSH within the jurisdiction.

    By June 6, 2019, Neerman’s former position at Aetna had effectively been eliminated through
     a reorganization associated with the Change in Control.

    On June 11, 2019, Neerman requested clarification on the terms of the RCA, expressing his
     discomfort with the contradicting statements being made by CVSH. In response, Vice
     President of National Governmental Affairs, Louise Finkle, encouraged Neerman to execute
     the RCA, stating that “all of your colleagues have already signed the RCA”. Finkle’s

                                               7
        Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 55 of 107




         representation was patently false. Neerman would learn that not all of Neerman’s colleagues
         had been presented with the RCA and not all colleagues had signed as represented by Finkle.

        On or about June 25, 2019, Neerman was informed that his job at CVSH had been eliminated
         and/or terminated effective July 5, 2019. Neerman’s employment ended within one year of
         the Change in Control, as that term is defined in the Plan.

In sum, CVSH presented Neerman with the RCA and requested and/or required his signature where
each of his Aetna-legacy superiors had been separated from their employment and substantially all
Neerman’s job responsibilities had been eliminated and/or transferred to a CVSH-legacy employee.
The circumstances under which Neerman was required to execute the RCA should be particularly
relevant to the Administrator’s inquiry in light of the existing law of Rhode Island on the subject,
where covenants not to compete procured by employers “in bad faith” are unenforceable. Therefore,
the Record should also reflect the following facts:

        The RCA prescribes the application of Rhode Island law. See RCA ¶19.

        Rhode Island courts do not enforce a covenant not to compete where it is procured through
         “bad faith” on the part of the employer. See, e.g., Durapin, Inc. v. American Products, Inc., 559
         A.2d 1051 (R.I. 1989).

        CVSH pressured Neerman to execute an RCA only after

              o CVSH had transferred the Aetna-legacy Governmental Affairs Department to the
                Office of General Counsel for CVSH,
              o CVSH separated from employment each of Neerman’s Aetna-legacy superiors,
              o CVSH transferred Neerman’s job responsibilities to one or more CVSH-legacy
                employees, and
              o CVSH announced its intent to move to single representation for every jurisdiction. 1

So while the Administrator’s Determination of Claim asserts that Neerman “voluntarily chose to
leave the Company by knowingly and affirmatively refusing to comply with a job condition,”
most reasonable minds would agree that requiring the signature of an employee under these
circumstances is a clear indicator of “bad faith.” In any event, the above-referenced facts must be
included in the Administrator’s Record.

The Record should also reflect the following facts:

        There is no evidence Neerman was ever presented with any RCA or Acknowledgement Form
         which indicated that his signature was a required condition of continued employment. The
         RCA speaks for itself and, according to its terms, is meant to stand alone.



1 Following the Aetna acquisition, many of the state jurisdictions (e.g. TX, OK, LA, etc.) had double-representation (i.e.

both a CVSH-legacy and Aetna-legacy employee responsible for covering the jurisdiction). CVSH’s announcement of a
“move to single representation” meant that these overlapping positions would be eliminated as part of the reorganization.

                                                            8
        Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 56 of 107




        There is no evidence that CVSH ever made any attempt to (1) document Neerman’s
         employment file or (2) apply any progressive disciplinary policies or procedures to Neerman
         for his failure or refusal to execute the RCA. Neerman was never written up, never coached
         and never disciplined for his supposed “refusal to comply with a job condition.”

        Neerman’s job description or duties do not expressly require Neerman to execute restrictive
         covenant agreements.

        Neerman was never presented with any document meant for his signature which stated that
         the RCA was a required condition of his continued employment.

        Neerman should have been able to rely on the express terms of the RCA (and accompanying
         CVSH MEMO), which do not make execution of the RCA a condition of continued
         employment.

        RCA, by its own terms, provides that “[t]his Agreement [RCA] does not create an
         obligation on the Corporation [CVSH] or any other person or entity to continue my
         [Neeman’s] employment.”        See RCA ¶10 (entitled “No Right of Continued
         Employment”).

        The RCA, by its own terms, provides that “the RCA set[s] forth the entire agreement
         between the parties hereto and fully supercedes any and all prior and/or supplemental
         understandings, whether written or oral, between the parties concerning the subject
         matter of this Agreement... I agree and acknowledge that I have not relied on any
         representations, promises or agreements of any kind in connection with my decision
         to accept the terms of this Agreement, except for the representations, promises and
         agreements herein.” See RCA ¶12 (entitled “Entire Agreement/No Reliance/No
         Modifications”).

        Finally, according to the Denial, Mr. Neerman is entitled to request and receive (free of charge)
“copies of all documents, records, and other information relevant to his claim for benefits.”
To this end, Mr. Neerman requests that CVSH and/or the Administrator provide Neerman with the
following documents and information:

            All documents and communications contained in the Record before the Administrator
             and/or which have been reviewed by the Administrator in reaching its original
             Determination of Claim;

            All documents and communications upon which the Administrator’s Determination of
             Claim is based and/or which are relied upon by the Administrator in making its
             Determination of Claim;

            A copy of the e-mail sent to Neerman on April 3, 2019 from “CVS Health Equity
             Administration 2019 [mailto:echosign@echosign.com]” which contained the attached


                                                   9
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 57 of 107




     CVS Health MEMO, the RCA and a docusign message and/or instructions related to the
     same;

    All documents and communications, including without limitation e-mails, memoranda,
     power point presentations, provided to CVSH management concerning any instructions
     provided to CVSH management or human resources personnel regarding the RCA or
     information to communicate to employees concerning the RCA;

    All documents and communications provided to Neerman in connection with his
     termination and/or separation from employment;

    Neerman’s complete employment file;

    All documents and communications concerning any disciplinary action taken against
     Neerman at any time during his employment with Aetna and/or CVSH;

    A copy of the restrictive covenant agreement (“RCA”) CVSH contends was provided to
     Neerman and referenced in the October 28, 2019 Denial letter;

    All documents and communications indicating or suggesting that executing the RCA was
     a condition of Neerman’s employment;

    All documents and communications stating, indicating or suggesting that any equity
     awards were conditioned upon Neerman’s execution of the RCA;

    All draft versions of the RCA, including any red-line versions of the RCA;

    All documents or communications provided to Neerman which indicate or suggest that
     executing the RCA was a condition of Neerman’s employment;

    All CVSH progressive discipline policies or procedures applicable during the relevant time
     period;

    All documents and communications concerning CVSH’s re-organization of the Aetna
     Governmental Affairs Department, including without limitation all documents and
     communications associated with CVSH’s May 3 announcements of the same;

    A current organizational chart identifying the person(s) at CVSH within the Governmental
     Affairs Department who are currently assigned to the following state legislative
     jurisdictions: Louisiana, New Mexico, Oklahoma and Texas, as well as the supervisor(s),
     director(s) and vice president(s) of the same; and

    A list of the names of CVSH employees within the Governmental Affairs Department
     who are currently assigned to the following state legislative jurisdictions: Louisiana, New
     Mexico, Oklahoma and Texas.


                                           10
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 58 of 107




Neerman reserves the right to submit additional documents, information and argument in support of
his APPEAL upon receipt of the requested documents.

        If you have questions or concerns, or would like to discuss this matter further, do not hesitate
to contact my office.


                                                Very truly yours,

                                                JOHNSON HOBBS SQUIRES, LLP



                                                By:
                                                        Ryan C. Johnson



cc:     Client




                                                  11
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 59 of 107




                        EXHIBIT 5
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 60 of 107

                                   JOHNSON | HOBBS | SQUIRES
                                          A LIMITED LIABILITY PARTNERSHIP
                                                 WWW.JHSFIRM.COM

                                                                                                                       RYAN C. JOHNSON
                                                                                                                       rjohnson@jhsfirm.com


                                                                March 11, 2020

VIA E-MAIL, CMRRR AND U. S. MAIL
Keith Christensen
Senior Vice President of Human Resources
CVS Pharmacy, Inc. d/b/a CVS Health
One CVS Drive
Woonsocket, Rhode Island 02895

         Re:        Termination of Employment of Jason Neerman, Unconscionable Restrictive
                    Covenant Agreement, Misrepresentation, Fraud, Breach of Contract and REQUEST
                    FOR APPEAL

                    THIS PROPOSAL IS CONFIDENTIAL IN NATURE AND IS INTENDED AS
                    AN OFFER TO COMPROMISE OR OF SETTLEMENT UNDER TEXAS RULE
                    OF EVIDENCE 408.

Mr. Christensen:

       This letter is meant to follow up on your February 11, 2020 email, accompanied by CVSH’s
production of additional documents (the “Additional Documents”). In reviewing CVSH’s response
and Additional Documents, it is clear that

         (1)        The Additional Documents (previously undisclosed) unquestionably support
                    Neerman’s claim,

         (2)        The Additional Documents contain FACTS which were not included in the
                    RECORD by the Administrator, and

         (3)        CVSH continues to withhold additional, relevant documents and/or
                    information, the absence of which supports Neerman’s claim.

        In the Additional Documents, CVSH produced an April 2, 2019 E-Mail RE 2019 Equity
Award Conversion (the “Equity Award Email”), along with an attached MEMO and Restricted
Covenant Agreement (“RCA”). On its face, the Equity Award Email appears to have been sent to all
non-VP CVSH employees entitled to receive an equity award. And while the Equity Award Email
does indicate that the award was conditioned upon execution of the RCA, the Email references no
other terms or conditions. Likewise, the MEMO attached to the Equity Award Email also includes
the single condition of acceptance – i.e. execution of the RCA. Neither the Equity Award Email, nor
the MEMO indicate that execution of the RCA was required for continued employment. Apparently,
CVSH has no record of ever communicating to the equity award group that their continued
employment was conditioned upon signing the RCA, which is significant and should have been
included in the Administrator’s RECORD. Further, the fact that CVSH did communicate to the



  The Roosevelt Tower | 400 Austin Avenue, Suite 903, Waco, Texas 76701 | Phone (254) 732-2242 | Facsimile (866) 627-3509 | www.jhsfirm.com
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 61 of 107




equity award group that their equity award was conditioned upon signing the RCA is equally significant
and should also have been included in the Administrator’s RECORD.

        In the Additional Documents, CVSH also produced for the first time an excerpt from a
PowerPoint Presentation entitled “CVSHealth 2019 Long-Term Incentive Program Overview”
(the “Incentive Overview Presentation”). 1 See February 11, 2020 Production (pp.42-43). Yet, CVSH
produced no evidence of when the Presentation was created (which would be in the original document
properties) or that the Incentive Overview Presentation was ever sent to any CVSH employees.
Nonetheless, the Incentive Overview Presentation is a significant document which should have been
included in the original RECORD before the Administrator, as the language contained in the
Presentation is dispositive on at least one issue before the Administrator. By way of explanation, the
Incentive Overview Presentation is the only CVSH document produced by CVSH which states that
CVSH employees must accept the RCA “to avoid separation from employment,” stating in relevant
part:




As seen above, the Incentive Overview Presentation excerpt indicates that there are two conditional
terms to execution of the RCA: (1) the equity award, and (2) continued employment. The Presentation
even indicates that a “memo containing details and RCA acceptance information will be sent
all colleagues receiving equity awards.” Importantly, the Incentive Overview Presentation also
contains language concerning any conflicts between the Presentation and the terms of the agreement,
stating:




 The “award agreement” and/or “award document(s)” clearly refers to the Equity Award Email, the
MEMO and the RCA itself, all of which were sent to Neerman (and the other eligible employees).
The Email, MEMO and RCA undisputedly state that acceptance (execution) of the RCA was required
to receive the equity award. However, unlike the Incentive Overview Presentation, the Email, MEMO
and RCA do not indicate that acceptance of the RCA was required to avoid separation from
employment, as seen below:


1
  Unfortunately, CVSH produced only the cover page and a single substantive page (page 10) of the Incentive Program
Overview, and therefore, Neerman has been unfairly deprived of the opportunity to review the entire Presentation. In
addition, the Incentive Overview Presentation excerpt was not included in CVSH’s Overview of Communications with
Jason Neerman, meaning that that the Presentation was presumably never provided to Neerman.

                                                         2
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 62 of 107




The Incentive Overview Presentation clearly states that any conflicts in terms are resolved in favor of
the award documents, and therefore, non-VP equity award participants’ continued employment was
by its own terms not conditioned upon signing the RCA. If CVSH maintains that Neerman’s
employment was conditioned upon signing the RCA, then CVSH’s position is inconsistent with its
own documents and more consistent with CVSH’s overall reorganization efforts. The Administrator
should have included the above-referenced conflicts language from the Incentive Overview
Presentation excerpt in the RECORD. For this reason, Neerman requests that the following
DOCUMENTS, FACTS and/or FINDINGS be included in the RECORD before the Administrator
and otherwise considered on APPEAL:

       CVSH sent an email to non-VP employees eligible for equity awards, including
        Neerman, on April 2, 2019 (the “Equity Award Email”);

       The Equity Award Email contained a detailed description of the terms and conditions
        of the CVSH equity award;

       The Equity Award Email’s description of terms and conditions included the
        requirement that a restrictive covenant agreement (“RCA”) must be signed in order to
        receive the equity award;

       The Equity Award’s email description of terms and conditions did not include any
        suggestion that the employees’ continued employment was conditioned upon
        execution of the RCA;

       The Equity Award Email had a MEMO and the Restrictive Covenant Agreement
        attached;

       The MEMO and RCA accompanying the Equity Award email did not include any
        suggestion that the employees’ continued employment was conditioned upon
        execution of the RCA;


                                                  3
    Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 63 of 107




    CVSH has a PowerPoint presentation entitled “2019 Long-Term Incentive Program
     Overview” (the “Incentive Overview Presentation”) which purports to contain “a
     summary of the Long-Term Incentive Program”;

    CVSH only produced the cover page and page 10 of the Incentive Overview
     Presentation in response to Neerman’s request for documents, but intentionally
     withheld the bulk of the presentation;

    The Incentive Overview Presentation states that employees must accept the RCA for
     the equity awards to be issued;

    The Incentive Overview Presentation states that employees must accept the RCA by
     June 14, 2019 to avoid separation from employment;

    The Incentive Overview Presentation specifically describes how employees are to
     interpret any conflicts between the Presentation on the one hand and the MEMO and
     RCA on the other hand, stating in relevant part, “This information is a summary of the
     Long-term Incentive Program. Refer to you award agreement(s) for a comprehensive
     description of your terms. If there is any conflict between those terms an what is
     presented herein, your award document(s) prevails. ”

    The description of the terms of the Long-Term Incentive Program in the Equity Award
     E-Mail, MEMO and RCA conflict with the Incentive Overview Presentation insomuch
     as the E-Mail, MEMO and RCA do not make continued employment conditioned
     upon signing the RCA;

    Where a conflict exists between the information concerning the Long-Term Incentive
     Program provided in the Incentive Overview Presentation and the MEMO and RCA,
     the MEMO and RCA prevails;

    There is no evidence presented by CVSH as to when the Incentive Overview
     Presentation was created (or modified) despite CVSH having the ability to determine
     the same;

    There is no evidence presented by CVSH that the Incentive Overview Presentation
     was ever presented to non-VP employees eligible for equity awards, including
     Neerman, despite CVSH having the ability to provide such documents an information;

    There is no evidence presented by CVSH that the Incentive Overview Presentation
     was created or disseminated prior to the April 2, 2019 Equity Award Email, despite
     CVSH having the ability to provide such documents an information; and

    Even if the Incentive Overview Presentation was presented to non-VP employees
     eligible for equity awards, including Neerman, the Presentation’s description of the
     terms of the RCA and/or the Long-Term Incentive Program do not control over the
     RCA itself.

                                           4
     Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 64 of 107




         CVSH’s initial communications to Neerman were also consistent with the Equity Award
Email, MEMO and RCA, giving no indication that execution of the RCA was a condition of continued
employment. In fact, between the dates of April 2, 2019 (Equity Award Email) and June 10, 2019,
there is NO EVIDENCE of any communication to Neerman (verbal, written or otherwise) that the
execution of the RCA was required for continued employment. To the contrary, the only written
communications produced by CVSH during this time period indicate the opposite. For example, the
HR Business Representative for Governmental Affairs, Vered Becker, emailed Neerman on June 3,
2019 stating as follows:




Here, eleven days prior to CVSH’s self-imposed deadline, Vered Becker reminds Neerman that his
equity award is conditioned upon signing the RCA, but makes no mention of the fact that Neerman
will be terminated if he fails or refuses to sign the RCA. Of course, Becker’s June 3 e-mail is entirely
consistent with every communication CVSH made to Neerman over the previous sixty days. More
importantly, Becker’s e-mail was consistent with RCA itself.

        Likewise, on June 10, 2019 (seven days later), Allen Horne, CVSH VP of Governmental
Affairs and Neerman’s immediate supervisor, met with Neerman to discuss the RCA and his role at
CVSH. In describing the discussion to CVSH HR, Horne acknowledges not knowing that Neerman
“not signing the RCA would lead to termination of his employment,” stating:




                                                   5
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 65 of 107




Horne’s June 10, 2019 email makes CVSH’s later emails (and the Administrator’s RECORD)
suggesting that Neerman “voluntarily resigned” by failing to execute the RCA incredibly disingenuous.
In fact, Horne’s June 10, 2019 email should have caused a neutral Administrator to summarily
dismiss CVSH’s contention that Neerman voluntarily resigned.

         Nonetheless, if execution of the RCA was a condition of continued employment for all equity
award participants, then Allen Horne and Vered Becker would have been aware of this fact prior to
June 10, 2019 (over two months following the April 2, 2019 Equity Award Email). More importantly,
this condition of continued employment would have been clearly spelled out in the RCA itself (and
the accompanying e-mail and MEMO). As it stands, CVSH only began pushing this idea with a single
employee, Neerman, after CVSH’s reorganization systemically eliminated Neerman’s position and after
CVSH discovered or realized (for the first time) that, unlike most CVSH-legacy employees, Neerman
had never previously signed an RCA. Why did CVSH begin pushing Neerman to sign the RCA (or
face the threat of formal “termination” as stated by Horne) on June 10, 2019 for the first time despite
no prior communications of the same? According to the Additional Documents, CVSH discovered
for the first time that Neerman, an employee whose position was effectively being eliminated by the
reorganization, had never previously signed an RCA. Knowing that CVSH had a plan to eliminate
and/or consolidate Neerman’s position, CVSH for the first time threatened termination. For this and
related reasons, the following undisputed FINDINGS of fact must be included in the Administrator’s
RECORD:

       Between April 2, 2019 and June 9, 2019, CVSH never communicated to Neerman that
        execution of the RCA was a condition of continued employment;


                                                  6
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 66 of 107




       Between April 2, 2019 and June 9, 2019, CVSH investigated whether Neerman had
        previously signed an RCA with Aetna and/or CVSH;

       Between April 2, 2019 and June 9, 2019, CVSH determined for the first time, based
        upon its investigation, that Neerman had never previously executed an RCA with
        Aetna and/or CVSH (i.e. prior to April 2, 2019);

       Between April 2, 2019 and June 9, 2019, CVSH reorganized the Department of
        Governmental Affairs, including among other things, assigning Allen Horne, VP of
        Governmental Affairs, to the Texas jurisdiction (formerly the largest jurisdiction
        covered by Neerman) and putting together a plan to move all jurisdictions to single
        representation (i.e. 1 CVSH employee per jurisdiction);

       Between April 2, 2019 and June 9, 2019, Allen Horne never spoke with Jason Neerman
        about Neerman’s employment with CVSH, Neerman’s reassignment, Neerman’s
        position the company or Neerman’s job responsibilities despite Neerman being “re-
        assigned” to Horne;

       Between April 2, 2019 and June 9, 2019, Allen Horne, CVSH VP of Governmental
        Affairs, acknowledged being unaware that Neerman’s execution of the RCA was a
        condition of Neerman’s continued employment.

       CVSH had the opportunity to include a provision in the RCA concerning continued
employment, but failed or refused to do so. On June 10, 2019, Neerman made CVSH aware that the
RCA did not contain any language indicating that Neerman’s continued employment was conditioned
upon execution of the RCA:




Becker simply advised Neerman to “share his concerns” with Horne, Neerman’s supervisor, who later
admitted to not having been aware that Neerman faced termination if he refused to sign the RCA.
But Neerman’s point concerning the language of the RCA (i.e. the lack of any reference to

                                               7
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 67 of 107




employment being conditioned upon execution) was significant in light of Paragraph 12 of the RCA,
which states: “the RCA set[s] forth the entire agreement between the parties hereto and fully
supercedes any and all prior and/or supplemental understandings, whether written or oral,
between the parties concerning the subject matter of this Agreement… I agree and
acknowledge that I have not relied on any representations, promises or agreements of any
kind in connection with my decision to accept the terms of this Agreement, except for the
representations, promises and agreements herein.” See RCA ¶12. Based on these and related
facts, the Administrator must enter the folowoing FACTS and/or FINDINGS in the RECORD:

          On June 10, 2019, Neerman made CVSH aware that the RCA contained no provision
           or language suggesting that execution of the RCA was a condition of continued
           employment;

          The RCA provided that the parties were not entitled to rely on any verbal or written
           representations outside the four corners of the Agreement, stating in relevant part,
           “the RCA set[s] forth the entire agreement between the parties hereto and fully
           supercedes any and all prior and/or supplemental understandings, whether written
           or oral, between the parties concerning the subject matter of this Agreement… I
           agree and acknowledge that I have not relied on any representations, promises or
           agreements of any kind in connection with my decision to accept the terms of this
           Agreement, except for the representations, promises and agreements herein.”

          Between June 10, 2019 and June 14, 2019 (CVSH’s self-imposed deadline for signing
           the RCA), CVSH made no effort to amend, supplement and/or include language in
           the RCA making execution of the RCA a condition of continued employment,
           despite being the drafter of the document.

      The Administrator’s RECORD is dismissive of Neerman’s contention that the reorganization
played any role in Neerman’s termination, failing to include any substantive facts concerning CVSH’s
reorganization. Yet, the Additional Documents contain numerous email communications confirming
Neerman’s prior allegations, including the systemic removal of Aetna-legacy upper management
within this organization and reassignment of job duties to co-workers. 2 By way of example, on June
10, 2019, Vered Becker (CVSH HR) emailed Marianne McClure under the Subject line “ RCA,” stating
“there is a lot of uncertainty in [Neerman’s] role…” Likewise, Marianne McClure responded to
Becker stating “the GA [Governmental Affairs] team is going through a reorg and it is possible
Jason’s [Neerman] states may continue to change. ” Also on June 10, 2019, Allen Horne (VP of
Governmental Affairs) emailed Marianne McClure describing the systemic elimination of Neerman’s
position, stating “we have two persons working in Louisiana but plan to have 1 person at some
point…” In or around the same time, Neerman was informed by a colleague that she was “taking
over the Louisiana jurisdiction.” While communications concerning this assignment exist, none have
been produced. CVSH is clearly aware of who was assigned the Louisiana jurisdiction, but the
Administrator has wholly ignored this and related facts, and improperly omitted the same from the


2 In fact, the emails acknowledging CVSH’s reorganization of the Department of Governmental Affairs are being sent
in connection with CVSH’s efforts to obtain Neerman’s signature on the RCA.

                                                         8
     Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 68 of 107




Administrator’s RECORD. For this and related reasons, the following DOCUMENTS, FACTS and
FINDINGS should be included in the Administrator’s RECORD:

          The CVSH Department of Governmental Affair went through a reorganization
           prior to Neerman’s termination;

          The Aetna-legacy State and Federal Governmental Affairs Departments were
           “lifted and shifted” from the Aetna organization to the Office of General Counsel
           for CVSH;

          Over the six months preceding Neerman’s termination, each of Mr. Neerman’s
           Aetna legacy superiors were separated from their employment with CVSH;

          Prior to Neerman’s termination, it was CVSH’s plan to have single representation
           for each jurisdiction within the Department of Governmental Affairs per Allen
           Horne, Vice President of Governmental Affairs;

          Prior to Neerman’s termination, Neerman was placed under the supervision of a
           CVSH-legacy employee who was assigned the same job responsibility as Neerman;

          Prior to Neerman’s termination, the Texas jurisdiction was assigned to Allen
           Horne, a CVSH-legacy employee;

          Prior to Neerman’s termination, the Louisiana jurisdiction was assigned to a
           CVSH-legacy employee;

          CVSH senior management consolidated the workforce into single representation
           in each of the jurisdictions formerly under the scope of Neerman’s duties,
           including the states of Texas, Oklahoma and Louisiana, effectively eliminating
           Neerman’s position.

The Additional Documents clearly substantiate Neerman’s claims concerning the reorganization and
give rise to the need for additional documents related to the same. Therefore, we’d request that the
Administrator add these FACTS and/or FINDINGS to the RECORD and that CVSH produce
additional documents (previously requested) concerning the subject reorganization.

      In addition to the Administrator’s failure to include the foregoing DOCUMENTS, FACTS
and FINDINGS in the Administrator’s RECORD, CVSH also continues to withhold crucial
documents relevant to Neerman’s claims, including without limitation the following:

              Mr. Neerman’s complete Employment File; and

              CVSH’s Progressive Disciplinary Policy and/or Procedure

        The absence of Neerman’s Employment File raises serious concerns. Neerman’s employment
file should have been the first item reviewed by the Administrator and produced by CVSH in this

                                                 9
        Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 69 of 107




case. Neerman’s employment file should not take weeks (or months) to produce, particularly where
Neerman (or his authorized representative) has specifically requested a copy of the same. CVSH has
an online system which stores much of Neerman’s employment file. For this reason, CVSH’s failure
to produce Neerman’s employment file gives rise to a claim that the file, or parts of the file, have been
altered or destroyed. More importantly, the fact that the Administrator originally DENIED
Neerman’s claim without having even reviewed Neerman’s Employment File is particularly disturbing,
undercutting the credibility of the entire process. How can an Administrator issue a DENIAL of
Neerman’s claim without ever having reviewed Neerman’s complete employment file? CVSH’s failure
or refusal to produce Neerman’s employment file to date certainly indicates that the Administrator
never even took the time to review the file.

         In light of Allen Horne’s June 10, 2019 email acknowledging that Neerman “not signing the
RCA would lead to termination of his employment,” CVSH’s refusal to provide its Progressive
Disciplinary Policy and/or Procedure is perplexing. In your February 11 email, you state that CVSH
is working “to confirm that there are no CVS Health progressive discipline policies or procedures
during the relevant time period…” It is a matter of public record that CVS has one or more
progressive disciplinary policies and/or procedures applicable to acts of non-compliance and/or
insubordination. CVS uses “MOMENTUM” as an online tool to record progressive discipline history
with its employees, applying a somewhat standard (and generic) Level I (L I), Level II (L II) and Level
3 (L III) designation for disciplinary action with company employees. Clearly, Neerman’s Momentum
and/or Employment File should contain a record of CVSH’s application of its progressive discipline
procedure to Neerman for his act of noncompliance. Yet, no such record has been produced. My
firm has over fifty years of combined experience in employment law, yet neither I nor my law partners
have ever been involved with an employment dispute where a company (particularly the size of CVSH
or Aetna) has not had a written progressive disciplinary policy applicable to all employees. Parts of
CVSH’s progressive disciplinary policy and/or procedure are even available online. By responding to
Neerman’s request for a copy of the progressive disciplinary policy with “there are no CVS Health
progressive disciplinary policies or procedures… that were applicable to circumstances in which
an employee refuses to fulfill a condition of his or her employment, ” you’ve made a crude
attempt to side-step the issue. CVSH has a general PROGRESSIVE DISCIPLINARY POLICY
which is applicable to any alleged non-compliance, failure to satisfy a condition of
employment, or other act of insubordination. CVSH has alleged that Neerman was non-compliant
and CVSH clearly has a progressive disciplinary policy which applies to the same. In fact, CVSH has
a systemic record of each employee’s progressive discipline (in Momentum). CVSH’s persistent
refusal to provide a copy of the policy or Neerman’s Employment File, including all documents in
Momentum for Neerman, undercuts the credibility of the entire CLAIM and APPEAL process.
Please produce a copy of Neerman’s complete Employment File, all documents on Momentum related
to Neerman, and all progressive discipline policies immediately. In light of these and related facts,
Neerman requests that the following documents and information and/or FINDINGS be included in
the RECORD before the Administrator and otherwise considered on APPEAL:

        In June 2019, CVSH had a progressive disciplinary policy and/or procedure and an
         on-line tool (Momentum) for keeping a record of all progressive discipline provided to
         employees;



                                                   10
       Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 70 of 107




       On or about June 14, 2019, CVSH considered Neerman’s failure or refusal to execute
        the RCA to be an act of non-compliance;

       Following the expiration of CVS’s June 14, 2019 self-imposed deadline for executing
        the RCA, CVSH did not follow its progressive disciplinary policy and/or procedure
        with Neerman;

       CVSH has no record of ever engaging in its progressive disciplinary policy and/or
        procedure with Jason Neerman for any reason; and

       CVSH has failed or refused to produce Neerman’s Employment File and all
        information contained within Momentum concerning Neerman including without
        limitation all talent management information, colleague performance, talent reviews,
        individual development plans (IDPs), succession planning, coaching and Level I, II,
        II disciplinary actions.

In addition to the Employment File and CVSH’s Progressive Disciplinary Policy and/or Procedure,
we must reiterate that CVSH has also failed or refused to produce additional documents requested by
Neerman which appear to be relevant to Neerman’s claim and APPEAL, including the following:

              All documents and communications stating, indicating or suggesting that any
               equity awards were conditioned upon Neerman’s execution of the RCA
               (CVSH only produced part of a single PowerPoint presentation with no indication of
               when the presentation was sent or to whom);

              All documents and communications concerning CVSH’s re-organization of
               the Aetna Governmental Affairs Department, including without limitation all
               documents and communications associated with CVSH’s May 3
               announcements of the same (IGNORED by February 11, 2020 Letter);

              A current organizational chart identifying the person(s) at CVSH within the
               Governmental Affairs Department who are currently assigned to the following
               state legislative jurisdictions: Louisiana, New Mexico, Oklahoma and Texas,
               as well as the supervisor(s), director(s) and vice president(s) of the same
               (IGNORED by February 11, 2020 Letter);

              A list of the names of CVSH employees within the Governmental Affairs
               Department who are currently assigned to the following state legislative
               jurisdictions: Louisiana, New Mexico, Oklahoma and Texas (IGNORED by
               February 11, 2020 Letter); and

              Additional communications between CVSH HR personnel, including Vered
               Becker and Marianne McClure, between the dates of April 2, 2019 and June
               10, 2019 discussing Neerman’s employment, the investigation into whether
               Neerman had previously executed an RCA with Aetna and/or CVSH and
               whether Neerman’s continued employment with CVSH was dependent upon

                                                11
      Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 71 of 107




                 execution of the RCA (based on communications actually produced, these emails
                 clearly exist, but have not been produced).

        In addition, the email communications contained within the Additional Documents clearly
contain redacted emails, headers and information. A simple review of the emails produced by CVSH
reveals that CVSH has altered (in some cases very crudely) the email production.

         Finally, CVSH’s “Overview of Communications with Jason Neerman” (the “Overview”)
appears self-serving and intentionally omits key information contained within the Additional
Documents relevant to Neerman’s claims, including many of the undisputed facts bulleted above. For
example, the Overview places certain emphasis on verbal or e-mail communications between the
parties, while ignoring the RCA’s express terms (i.e. Paragraph 12, stating that no other oral or written
representations have been made by CVSH to induce Neerman into signing the RCA) rendering such
communications meaningless. Thus, to the extent the Administrator purports to use the Overview in
any way, we’d request that the foregoing bullet-point FACTS be added to the Overview.

        If you have questions or concerns, or would like to discuss this matter further, do not hesitate
to contact my office.


                                                Very truly yours,

                                                JOHNSON HOBBS SQUIRES, LLP



                                                By:
                                                        Ryan C. Johnson



cc:     Client




                                                   12
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 72 of 107




                        EXHIBIT 6
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 73 of 107


Ryan Johnson

From:                        Ryan Johnson
Sent:                        Monday, April 6, 2020 4:59 PM
To:                          Christensen, Keith J.
Subject:                     RE: Neerman Appeal - Document Request


Mr. Christensen:

I have no record of receiving a response from CVSH to our letter dated March 11, 2020. Please advise whether and
when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Wednesday, March 11, 2020 3:39 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

We’ve reviewed your e‐mail response, along with the additional documents produced by CVSH.

Please find the attached Response to your February 11, 2020 e‐mail (and Additional Document production by CVSH).

We’d request that CVSH (1) enter the FINDINGS contained in the attached Response into the RECORD and (2) produce
the remaining documents requested by Neerman.

Thanks.
Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
                                                                                    1
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 74 of 107
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Tuesday, February 11, 2020 5:55 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal ‐ Document Request

Dear Attorney Johnson,

Please find attached a .PDF of the relevant documents you requested related to Mr. Neerman’s appeal of his denial of
severance benefits under Aetna’s Job Elimination Benefits Plan, which include all documents and communications
contained in the record before the Administrator and/or which have been reviewed by Candace Jodice in reaching her
original Determination of Claim; a copy of the email sent to Mr. Neerman on April 2, 2019 from Executive Compensation
Client Services; the CVS Health memo and restrictive covenant agreement (“RCA”) sent to Mr. Neerman from Adobe
Sign on April 3, 2019; all documents and communications provided to Mr. Neerman in connection with his termination
and/or separation from employment; all documents and communications indicating or suggesting that executing the
RCA was a condition of Mr. Neerman’s employment; and all documents and communications stating, indicating or
suggesting that any equity awards were conditioned upon Mr. Neerman’s execution of the RCA.

In addition, we have forwarded your request for Mr. Neerman’s employment file to the HR department, and once the
request has been processed, the file will be forwarded to you. We anticipate that the file will be sent to you in the very
near future.

With respect to your request for “All CVSH progressive discipline policies or procedures applicable during the relevant
time period,” we are confirming that there are no CVS Health progressive discipline policies or procedures during the
relevant time period that were applicable to circumstances in which an employee refuses to fulfill a condition of his or
her employment.

Please note as well that to the extent your requests have been determined to be unrelated or irrelevant to Mr.
Neerman’s claim for severance benefits and thus are not required to be provided under ERISA, we have not provided
same.

Finally, as I noted in my January 15, 2020 email, I have suspended my review of Mr. Neerman’s appeal while we were
gathering the relevant documents responsive to your document request. Now that we have provided you with the
relevant requested documents, I intend to begin my review of Mr. Neerman’s appeal and respond to you within 60 days
of today’s date. Accordingly, please let me know as soon as possible if you intend to submit additional information in
support of Mr. Neerman’s appeal so that I can be sure to take any such information into account during my review.

Regards,


                                                                                    2
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 75 of 107

Keith Christensen


Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      3
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 76 of 107




                        EXHIBIT 7
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 77 of 107


Ryan Johnson

From:                        Ryan Johnson
Sent:                        Wednesday, April 15, 2020 3:02 PM
To:                          Christensen, Keith J.
Subject:                     RE: Neerman Appeal - Document Request


Mr. Christensen:

Again, I have no record of receiving a response from CVSH to my letter dated March 11, 2020. Please advise whether
and when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Monday, April 6, 2020 4:59 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

I have no record of receiving a response from CVSH to our letter dated March 11, 2020. Please advise whether and
when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com


                                                                                    1
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 78 of 107




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Wednesday, March 11, 2020 3:39 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

We’ve reviewed your e‐mail response, along with the additional documents produced by CVSH.

Please find the attached Response to your February 11, 2020 e‐mail (and Additional Document production by CVSH).

We’d request that CVSH (1) enter the FINDINGS contained in the attached Response into the RECORD and (2) produce
the remaining documents requested by Neerman.

Thanks.
Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Tuesday, February 11, 2020 5:55 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal ‐ Document Request

Dear Attorney Johnson,

Please find attached a .PDF of the relevant documents you requested related to Mr. Neerman’s appeal of his denial of
severance benefits under Aetna’s Job Elimination Benefits Plan, which include all documents and communications
                                                                                    2
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 79 of 107

contained in the record before the Administrator and/or which have been reviewed by Candace Jodice in reaching her
original Determination of Claim; a copy of the email sent to Mr. Neerman on April 2, 2019 from Executive Compensation
Client Services; the CVS Health memo and restrictive covenant agreement (“RCA”) sent to Mr. Neerman from Adobe
Sign on April 3, 2019; all documents and communications provided to Mr. Neerman in connection with his termination
and/or separation from employment; all documents and communications indicating or suggesting that executing the
RCA was a condition of Mr. Neerman’s employment; and all documents and communications stating, indicating or
suggesting that any equity awards were conditioned upon Mr. Neerman’s execution of the RCA.

In addition, we have forwarded your request for Mr. Neerman’s employment file to the HR department, and once the
request has been processed, the file will be forwarded to you. We anticipate that the file will be sent to you in the very
near future.

With respect to your request for “All CVSH progressive discipline policies or procedures applicable during the relevant
time period,” we are confirming that there are no CVS Health progressive discipline policies or procedures during the
relevant time period that were applicable to circumstances in which an employee refuses to fulfill a condition of his or
her employment.

Please note as well that to the extent your requests have been determined to be unrelated or irrelevant to Mr.
Neerman’s claim for severance benefits and thus are not required to be provided under ERISA, we have not provided
same.

Finally, as I noted in my January 15, 2020 email, I have suspended my review of Mr. Neerman’s appeal while we were
gathering the relevant documents responsive to your document request. Now that we have provided you with the
relevant requested documents, I intend to begin my review of Mr. Neerman’s appeal and respond to you within 60 days
of today’s date. Accordingly, please let me know as soon as possible if you intend to submit additional information in
support of Mr. Neerman’s appeal so that I can be sure to take any such information into account during my review.

Regards,

Keith Christensen


Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      3
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 80 of 107




                        EXHIBIT 8
              Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 81 of 107


Ryan Johnson

From:                Ryan Johnson
Sent:                Thursday, April 30, 2020 3:16 PM
To:                  Christensen, Keith J.
Subject:             RE: Neerman Appeal - Document Request


Mr. Christensen:

On February 11, 2020, you sent me a letter with documents concerning Mr. Neerman’s Appeal of his denial of
benefits. In this letter, you requested any additional information and stated that you “intend to begin my review of Mr.
Neerman’s appeal and respond to you within 60 days of today’s date [February 11].” Your response was due by April
11, 2020, but none was received. Likewise, the Plan and the original denial letter (dated October 28, 2019) stated “if a
review on an appeal is made, the Administrator will advise Mr. Neerman (or his duly authorized representative), in
writing, of the Administrator’s decision within 60 days of receipt of the written appeal, unless special circumstances
require an extension of such 60‐day period for not more than an additional 60 days. Where such an extension is
necessary, written notice will be provided of the delay before the expiration of the initial 60‐day period.”

On March 11, 2020, my office sent you a detailed letter in response to your e‐mail dated February 11 concerning Mr.
Neerman’s appeal. I then sent you e‐mails on April 6 and April 15 requesting a status update. I never received any
response to the March 11, April 6 or April 11 letters and/or emails. According to your February 11, 2020 e‐mail (as well
as the Plan and the original denial by CVSH), you were required to review the appeal and provide a formal response
within sixty days of February 11, 2020 (or before April 11). You never provided a response.

It is now April 30 and we have received no response. In addition, my requests for status updates have been altogether
ignored.

At this point, without even a response from you or CVSH, I can only assume that CVSH has no intention of complying
with the Plan or otherwise fulfilling its promises and representations of providing a final and timely determination of the
Appeal. I am frankly surprised that CVSH would so obviously ignore the plain language of its Plan and/or simply ignore
such stated deadlines.

At this point, Mr. Neerman has clearly exhausted all administrative processes and remedies afforded by the
Plan. Without any response (timely or otherwise) from CVSH, it appears CVSH has WAIVED its rights and remedies
under the Plan and is prepared to accept Neerman’s demand.

If you fail to respond within the next 24 hours, I will be left to assume CVSH has WAIVED its prior denial of Neerman’s
claim under the Plan. I will also raise this issue to additional management within CVSH and add these actions and/or
omissions to Mr. Neerman’s claims.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com



                                                             1
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 82 of 107




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Wednesday, April 15, 2020 3:02 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

Again, I have no record of receiving a response from CVSH to my letter dated March 11, 2020. Please advise whether
and when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Monday, April 6, 2020 4:59 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

I have no record of receiving a response from CVSH to our letter dated March 11, 2020. Please advise whether and
when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701

                                                                                    2
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 83 of 107
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Wednesday, March 11, 2020 3:39 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

We’ve reviewed your e‐mail response, along with the additional documents produced by CVSH.

Please find the attached Response to your February 11, 2020 e‐mail (and Additional Document production by CVSH).

We’d request that CVSH (1) enter the FINDINGS contained in the attached Response into the RECORD and (2) produce
the remaining documents requested by Neerman.

Thanks.
Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Tuesday, February 11, 2020 5:55 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal ‐ Document Request

                                                                                    3
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 84 of 107

Dear Attorney Johnson,

Please find attached a .PDF of the relevant documents you requested related to Mr. Neerman’s appeal of his denial of
severance benefits under Aetna’s Job Elimination Benefits Plan, which include all documents and communications
contained in the record before the Administrator and/or which have been reviewed by Candace Jodice in reaching her
original Determination of Claim; a copy of the email sent to Mr. Neerman on April 2, 2019 from Executive Compensation
Client Services; the CVS Health memo and restrictive covenant agreement (“RCA”) sent to Mr. Neerman from Adobe
Sign on April 3, 2019; all documents and communications provided to Mr. Neerman in connection with his termination
and/or separation from employment; all documents and communications indicating or suggesting that executing the
RCA was a condition of Mr. Neerman’s employment; and all documents and communications stating, indicating or
suggesting that any equity awards were conditioned upon Mr. Neerman’s execution of the RCA.

In addition, we have forwarded your request for Mr. Neerman’s employment file to the HR department, and once the
request has been processed, the file will be forwarded to you. We anticipate that the file will be sent to you in the very
near future.

With respect to your request for “All CVSH progressive discipline policies or procedures applicable during the relevant
time period,” we are confirming that there are no CVS Health progressive discipline policies or procedures during the
relevant time period that were applicable to circumstances in which an employee refuses to fulfill a condition of his or
her employment.

Please note as well that to the extent your requests have been determined to be unrelated or irrelevant to Mr.
Neerman’s claim for severance benefits and thus are not required to be provided under ERISA, we have not provided
same.

Finally, as I noted in my January 15, 2020 email, I have suspended my review of Mr. Neerman’s appeal while we were
gathering the relevant documents responsive to your document request. Now that we have provided you with the
relevant requested documents, I intend to begin my review of Mr. Neerman’s appeal and respond to you within 60 days
of today’s date. Accordingly, please let me know as soon as possible if you intend to submit additional information in
support of Mr. Neerman’s appeal so that I can be sure to take any such information into account during my review.

Regards,

Keith Christensen


Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      4
Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 85 of 107




                        EXHIBIT 9
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 86 of 107


Ryan Johnson

From:                   Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent:                   Wednesday, January 15, 2020 12:28 PM
To:                     Ryan Johnson
Subject:                Neerman Appeal


Dear Attorney Johnson,

I am in receipt of your letter dated December 13, 2019, which constitutes an appeal of the decision of Candace Jodice to
deny the claim submitted on behalf of your client, Jason Neerman, for severance benefits under the Aetna Inc. Job
Elimination Benefits Plan (the “Plan”). Your letter requests that a list of items be provided to you on behalf of Mr.
Neerman, and I am writing to confirm that we are in the process of reviewing your request and gathering the relevant
items. In view of your request and your statement that you may submit additional information in support of Mr.
Neerman’s appeal upon receipt of such items, I will suspend my review of this appeal until such time as you have
received the relevant requested items. Regards,

Keith

Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      1
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 87 of 107


Ryan Johnson

From:                        Ryan Johnson
Sent:                        Wednesday, January 15, 2020 2:06 PM
To:                          Christensen, Keith J.
Subject:                     RE: Neerman Appeal


Mr. Christensen:

Can you please advise us on when you expect to provide the documents?

We’d also request that you provide us with a copy of CVSH’s relevant document retention policy.

Thanks.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Wednesday, January 15, 2020 12:28 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal

Dear Attorney Johnson,

I am in receipt of your letter dated December 13, 2019, which constitutes an appeal of the decision of Candace Jodice to
deny the claim submitted on behalf of your client, Jason Neerman, for severance benefits under the Aetna Inc. Job
Elimination Benefits Plan (the “Plan”). Your letter requests that a list of items be provided to you on behalf of Mr.
Neerman, and I am writing to confirm that we are in the process of reviewing your request and gathering the relevant
items. In view of your request and your statement that you may submit additional information in support of Mr.
Neerman’s appeal upon receipt of such items, I will suspend my review of this appeal until such time as you have
received the relevant requested items. Regards,

Keith

                                                                                    1
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 88 of 107
Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      2
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 89 of 107


Ryan Johnson

From:                   Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent:                   Thursday, January 16, 2020 12:47 PM
To:                     Ryan Johnson
Subject:                RE: Neerman Appeal


Dear Attorney Johnson,

We are working on gathering the requested relevant documents and will provide them as soon as possible; hopefully, at
some point next week.

With respect to your request for CVSH’s document retention policy, such policy is not relevant to my review of your
appeal on behalf of Mr. Neerman and will not be provided. Regards,

Keith

Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.



From: Ryan Johnson [mailto:rjohnson@jhsfirm.com]
Sent: Wednesday, January 15, 2020 3:06 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: [EXTERNAL] RE: Neerman Appeal

Mr. Christensen:

Can you please advise us on when you expect to provide the documents?

We’d also request that you provide us with a copy of CVSH’s relevant document retention policy.

Thanks.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




                                                                      1
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 90 of 107




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Wednesday, January 15, 2020 12:28 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal

Dear Attorney Johnson,

I am in receipt of your letter dated December 13, 2019, which constitutes an appeal of the decision of Candace Jodice to
deny the claim submitted on behalf of your client, Jason Neerman, for severance benefits under the Aetna Inc. Job
Elimination Benefits Plan (the “Plan”). Your letter requests that a list of items be provided to you on behalf of Mr.
Neerman, and I am writing to confirm that we are in the process of reviewing your request and gathering the relevant
items. In view of your request and your statement that you may submit additional information in support of Mr.
Neerman’s appeal upon receipt of such items, I will suspend my review of this appeal until such time as you have
received the relevant requested items. Regards,

Keith

Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                                    2
             Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 91 of 107


Ryan Johnson

From:               Ryan Johnson
Sent:               Thursday, January 16, 2020 4:02 PM
To:                 Christensen, Keith J.
Subject:            RE: Neerman Appeal


Mr. Christensen:

With all due respect, the Plan clearly permits Mr. Neerman (or his duly authorized representative) to be provided, free
of charge, “reasonable access to, and copies of, all documents, records and other information relevant to his claim for
benefits.” Your response stating that the requested document (CVSH’s Document Retention Policy) is “not relevant to
my review of your appeal” is not the standard for document production described in the Plan. The issue is whether
CVSH’s Document Retention Policy is “relevant to [Neerman’s] claim for benefits,” not whether CVSH unilaterally deems
it “relevant to [the Administrator’s] review of your appeal.” The Plan requires CVSH to provide Neerman access to
documents relevant to his claim for benefits, and therefore, CVSH’s refusal to provide the document on the basis stated
in your email below would constitute a violation of the terms of the Plan.

Neerman has requested a copy of CVSH’s Document Retention Policy because the existing policy is relevant to his claim
for benefits. The request is not onerous insomuch as it seeks a single document. The request is relevant because it
defines the obligation of CVSH to preserve certain documents relevant to Neerman’s claim. In fact, Neerman has
requested numerous documents relevant to his claim for benefits, which you’ve acknowledged CVSH is obligated to
provide. But without the Document Retention Policy, neither CVSH nor Neerman can be sure that CVSH employees have
provided all of the relevant/requested documents (or that case dispositive documents have been improperly disposed
of). The Document Retention Policy is intended to ensure that CVSH preserve certain documents necessary for making
claims under the Plan and defines CVSH’s obligation to do so. Without providing Neerman access to the Policy (which
should be readily available to all CVSH employees for their own benefit), neither the Administrator nor Neerman have
any way of knowing which of the requested, relevant documents should have been preserved and produced.

There is simply no valid reason for withholding a Document Retention Policy from an employee making a claim under
the Plan. The Policy is intended to protect both employees and CVSH and will serve to ensure that both the
Administrator and Neerman have received all the documents relevant to Neerman’s claim for benefits (or that
documents are being improperly withheld). One would assume the person responsible for reviewing Neerman’s appeal
would, prior to ruling, wish to know whether CVSH management had actually followed its Document Retention Policy
concerning documents relevant to Neerman’s claim for benefits.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




                                                           1
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 92 of 107
The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Thursday, January 16, 2020 12:47 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: RE: Neerman Appeal

Dear Attorney Johnson,

We are working on gathering the requested relevant documents and will provide them as soon as possible; hopefully, at
some point next week.

With respect to your request for CVSH’s document retention policy, such policy is not relevant to my review of your
appeal on behalf of Mr. Neerman and will not be provided. Regards,

Keith

Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.



From: Ryan Johnson [mailto:rjohnson@jhsfirm.com]
Sent: Wednesday, January 15, 2020 3:06 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: [EXTERNAL] RE: Neerman Appeal

Mr. Christensen:

Can you please advise us on when you expect to provide the documents?

We’d also request that you provide us with a copy of CVSH’s relevant document retention policy.

Thanks.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




                                                                                    2
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 93 of 107




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Wednesday, January 15, 2020 12:28 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal

Dear Attorney Johnson,

I am in receipt of your letter dated December 13, 2019, which constitutes an appeal of the decision of Candace Jodice to
deny the claim submitted on behalf of your client, Jason Neerman, for severance benefits under the Aetna Inc. Job
Elimination Benefits Plan (the “Plan”). Your letter requests that a list of items be provided to you on behalf of Mr.
Neerman, and I am writing to confirm that we are in the process of reviewing your request and gathering the relevant
items. In view of your request and your statement that you may submit additional information in support of Mr.
Neerman’s appeal upon receipt of such items, I will suspend my review of this appeal until such time as you have
received the relevant requested items. Regards,

Keith

Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                                    3
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 94 of 107


Ryan Johnson

From:                    Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent:                    Tuesday, February 11, 2020 5:55 PM
To:                      Ryan Johnson
Subject:                 Neerman Appeal - Document Request
Attachments:             Jason Neerman Document Request.pdf


Dear Attorney Johnson,

Please find attached a .PDF of the relevant documents you requested related to Mr. Neerman’s appeal of his denial of
severance benefits under Aetna’s Job Elimination Benefits Plan, which include all documents and communications
contained in the record before the Administrator and/or which have been reviewed by Candace Jodice in reaching her
original Determination of Claim; a copy of the email sent to Mr. Neerman on April 2, 2019 from Executive Compensation
Client Services; the CVS Health memo and restrictive covenant agreement (“RCA”) sent to Mr. Neerman from Adobe
Sign on April 3, 2019; all documents and communications provided to Mr. Neerman in connection with his termination
and/or separation from employment; all documents and communications indicating or suggesting that executing the
RCA was a condition of Mr. Neerman’s employment; and all documents and communications stating, indicating or
suggesting that any equity awards were conditioned upon Mr. Neerman’s execution of the RCA.

In addition, we have forwarded your request for Mr. Neerman’s employment file to the HR department, and once the
request has been processed, the file will be forwarded to you. We anticipate that the file will be sent to you in the very
near future.

With respect to your request for “All CVSH progressive discipline policies or procedures applicable during the relevant
time period,” we are confirming that there are no CVS Health progressive discipline policies or procedures during the
relevant time period that were applicable to circumstances in which an employee refuses to fulfill a condition of his or
her employment.

Please note as well that to the extent your requests have been determined to be unrelated or irrelevant to Mr.
Neerman’s claim for severance benefits and thus are not required to be provided under ERISA, we have not provided
same.

Finally, as I noted in my January 15, 2020 email, I have suspended my review of Mr. Neerman’s appeal while we were
gathering the relevant documents responsive to your document request. Now that we have provided you with the
relevant requested documents, I intend to begin my review of Mr. Neerman’s appeal and respond to you within 60 days
of today’s date. Accordingly, please let me know as soon as possible if you intend to submit additional information in
support of Mr. Neerman’s appeal so that I can be sure to take any such information into account during my review.

Regards,

Keith Christensen


Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have


                                                                        1
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 95 of 107
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                     2
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 96 of 107


Ryan Johnson

From:                        Ryan Johnson
Sent:                        Wednesday, March 11, 2020 3:39 PM
To:                          Christensen, Keith J.
Subject:                     RE: Neerman Appeal - Document Request
Attachments:                 03.11.20 Ltr to CVSH Re Appeal.pdf


Mr. Christensen:

We’ve reviewed your e‐mail response, along with the additional documents produced by CVSH.

Please find the attached Response to your February 11, 2020 e‐mail (and Additional Document production by CVSH).

We’d request that CVSH (1) enter the FINDINGS contained in the attached Response into the RECORD and (2) produce
the remaining documents requested by Neerman.

Thanks.
Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Tuesday, February 11, 2020 5:55 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal ‐ Document Request

Dear Attorney Johnson,

Please find attached a .PDF of the relevant documents you requested related to Mr. Neerman’s appeal of his denial of
severance benefits under Aetna’s Job Elimination Benefits Plan, which include all documents and communications
contained in the record before the Administrator and/or which have been reviewed by Candace Jodice in reaching her
original Determination of Claim; a copy of the email sent to Mr. Neerman on April 2, 2019 from Executive Compensation
Client Services; the CVS Health memo and restrictive covenant agreement (“RCA”) sent to Mr. Neerman from Adobe
Sign on April 3, 2019; all documents and communications provided to Mr. Neerman in connection with his termination
and/or separation from employment; all documents and communications indicating or suggesting that executing the
                                                                                    1
                Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 97 of 107

RCA was a condition of Mr. Neerman’s employment; and all documents and communications stating, indicating or
suggesting that any equity awards were conditioned upon Mr. Neerman’s execution of the RCA.

In addition, we have forwarded your request for Mr. Neerman’s employment file to the HR department, and once the
request has been processed, the file will be forwarded to you. We anticipate that the file will be sent to you in the very
near future.

With respect to your request for “All CVSH progressive discipline policies or procedures applicable during the relevant
time period,” we are confirming that there are no CVS Health progressive discipline policies or procedures during the
relevant time period that were applicable to circumstances in which an employee refuses to fulfill a condition of his or
her employment.

Please note as well that to the extent your requests have been determined to be unrelated or irrelevant to Mr.
Neerman’s claim for severance benefits and thus are not required to be provided under ERISA, we have not provided
same.

Finally, as I noted in my January 15, 2020 email, I have suspended my review of Mr. Neerman’s appeal while we were
gathering the relevant documents responsive to your document request. Now that we have provided you with the
relevant requested documents, I intend to begin my review of Mr. Neerman’s appeal and respond to you within 60 days
of today’s date. Accordingly, please let me know as soon as possible if you intend to submit additional information in
support of Mr. Neerman’s appeal so that I can be sure to take any such information into account during my review.

Regards,

Keith Christensen


Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      2
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 98 of 107


Ryan Johnson

From:                        Ryan Johnson
Sent:                        Monday, April 6, 2020 4:59 PM
To:                          Christensen, Keith J.
Subject:                     RE: Neerman Appeal - Document Request


Mr. Christensen:

I have no record of receiving a response from CVSH to our letter dated March 11, 2020. Please advise whether and
when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Wednesday, March 11, 2020 3:39 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

We’ve reviewed your e‐mail response, along with the additional documents produced by CVSH.

Please find the attached Response to your February 11, 2020 e‐mail (and Additional Document production by CVSH).

We’d request that CVSH (1) enter the FINDINGS contained in the attached Response into the RECORD and (2) produce
the remaining documents requested by Neerman.

Thanks.
Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
                                                                                    1
                   Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 99 of 107
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Tuesday, February 11, 2020 5:55 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal ‐ Document Request

Dear Attorney Johnson,

Please find attached a .PDF of the relevant documents you requested related to Mr. Neerman’s appeal of his denial of
severance benefits under Aetna’s Job Elimination Benefits Plan, which include all documents and communications
contained in the record before the Administrator and/or which have been reviewed by Candace Jodice in reaching her
original Determination of Claim; a copy of the email sent to Mr. Neerman on April 2, 2019 from Executive Compensation
Client Services; the CVS Health memo and restrictive covenant agreement (“RCA”) sent to Mr. Neerman from Adobe
Sign on April 3, 2019; all documents and communications provided to Mr. Neerman in connection with his termination
and/or separation from employment; all documents and communications indicating or suggesting that executing the
RCA was a condition of Mr. Neerman’s employment; and all documents and communications stating, indicating or
suggesting that any equity awards were conditioned upon Mr. Neerman’s execution of the RCA.

In addition, we have forwarded your request for Mr. Neerman’s employment file to the HR department, and once the
request has been processed, the file will be forwarded to you. We anticipate that the file will be sent to you in the very
near future.

With respect to your request for “All CVSH progressive discipline policies or procedures applicable during the relevant
time period,” we are confirming that there are no CVS Health progressive discipline policies or procedures during the
relevant time period that were applicable to circumstances in which an employee refuses to fulfill a condition of his or
her employment.

Please note as well that to the extent your requests have been determined to be unrelated or irrelevant to Mr.
Neerman’s claim for severance benefits and thus are not required to be provided under ERISA, we have not provided
same.

Finally, as I noted in my January 15, 2020 email, I have suspended my review of Mr. Neerman’s appeal while we were
gathering the relevant documents responsive to your document request. Now that we have provided you with the
relevant requested documents, I intend to begin my review of Mr. Neerman’s appeal and respond to you within 60 days
of today’s date. Accordingly, please let me know as soon as possible if you intend to submit additional information in
support of Mr. Neerman’s appeal so that I can be sure to take any such information into account during my review.

Regards,


                                                                                    2
               Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 100 of 107

Keith Christensen


Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      3
                  Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 101 of 107


Ryan Johnson

From:                        Ryan Johnson
Sent:                        Wednesday, April 15, 2020 3:02 PM
To:                          Christensen, Keith J.
Subject:                     RE: Neerman Appeal - Document Request


Mr. Christensen:

Again, I have no record of receiving a response from CVSH to my letter dated March 11, 2020. Please advise whether
and when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Monday, April 6, 2020 4:59 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

I have no record of receiving a response from CVSH to our letter dated March 11, 2020. Please advise whether and
when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com


                                                                                    1
                  Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 102 of 107




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Wednesday, March 11, 2020 3:39 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

We’ve reviewed your e‐mail response, along with the additional documents produced by CVSH.

Please find the attached Response to your February 11, 2020 e‐mail (and Additional Document production by CVSH).

We’d request that CVSH (1) enter the FINDINGS contained in the attached Response into the RECORD and (2) produce
the remaining documents requested by Neerman.

Thanks.
Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Tuesday, February 11, 2020 5:55 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal ‐ Document Request

Dear Attorney Johnson,

Please find attached a .PDF of the relevant documents you requested related to Mr. Neerman’s appeal of his denial of
severance benefits under Aetna’s Job Elimination Benefits Plan, which include all documents and communications
                                                                                    2
               Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 103 of 107

contained in the record before the Administrator and/or which have been reviewed by Candace Jodice in reaching her
original Determination of Claim; a copy of the email sent to Mr. Neerman on April 2, 2019 from Executive Compensation
Client Services; the CVS Health memo and restrictive covenant agreement (“RCA”) sent to Mr. Neerman from Adobe
Sign on April 3, 2019; all documents and communications provided to Mr. Neerman in connection with his termination
and/or separation from employment; all documents and communications indicating or suggesting that executing the
RCA was a condition of Mr. Neerman’s employment; and all documents and communications stating, indicating or
suggesting that any equity awards were conditioned upon Mr. Neerman’s execution of the RCA.

In addition, we have forwarded your request for Mr. Neerman’s employment file to the HR department, and once the
request has been processed, the file will be forwarded to you. We anticipate that the file will be sent to you in the very
near future.

With respect to your request for “All CVSH progressive discipline policies or procedures applicable during the relevant
time period,” we are confirming that there are no CVS Health progressive discipline policies or procedures during the
relevant time period that were applicable to circumstances in which an employee refuses to fulfill a condition of his or
her employment.

Please note as well that to the extent your requests have been determined to be unrelated or irrelevant to Mr.
Neerman’s claim for severance benefits and thus are not required to be provided under ERISA, we have not provided
same.

Finally, as I noted in my January 15, 2020 email, I have suspended my review of Mr. Neerman’s appeal while we were
gathering the relevant documents responsive to your document request. Now that we have provided you with the
relevant requested documents, I intend to begin my review of Mr. Neerman’s appeal and respond to you within 60 days
of today’s date. Accordingly, please let me know as soon as possible if you intend to submit additional information in
support of Mr. Neerman’s appeal so that I can be sure to take any such information into account during my review.

Regards,

Keith Christensen


Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      3
             Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 104 of 107


Ryan Johnson

From:                Ryan Johnson
Sent:                Thursday, April 30, 2020 3:16 PM
To:                  Christensen, Keith J.
Subject:             RE: Neerman Appeal - Document Request


Mr. Christensen:

On February 11, 2020, you sent me a letter with documents concerning Mr. Neerman’s Appeal of his denial of
benefits. In this letter, you requested any additional information and stated that you “intend to begin my review of Mr.
Neerman’s appeal and respond to you within 60 days of today’s date [February 11].” Your response was due by April
11, 2020, but none was received. Likewise, the Plan and the original denial letter (dated October 28, 2019) stated “if a
review on an appeal is made, the Administrator will advise Mr. Neerman (or his duly authorized representative), in
writing, of the Administrator’s decision within 60 days of receipt of the written appeal, unless special circumstances
require an extension of such 60‐day period for not more than an additional 60 days. Where such an extension is
necessary, written notice will be provided of the delay before the expiration of the initial 60‐day period.”

On March 11, 2020, my office sent you a detailed letter in response to your e‐mail dated February 11 concerning Mr.
Neerman’s appeal. I then sent you e‐mails on April 6 and April 15 requesting a status update. I never received any
response to the March 11, April 6 or April 11 letters and/or emails. According to your February 11, 2020 e‐mail (as well
as the Plan and the original denial by CVSH), you were required to review the appeal and provide a formal response
within sixty days of February 11, 2020 (or before April 11). You never provided a response.

It is now April 30 and we have received no response. In addition, my requests for status updates have been altogether
ignored.

At this point, without even a response from you or CVSH, I can only assume that CVSH has no intention of complying
with the Plan or otherwise fulfilling its promises and representations of providing a final and timely determination of the
Appeal. I am frankly surprised that CVSH would so obviously ignore the plain language of its Plan and/or simply ignore
such stated deadlines.

At this point, Mr. Neerman has clearly exhausted all administrative processes and remedies afforded by the
Plan. Without any response (timely or otherwise) from CVSH, it appears CVSH has WAIVED its rights and remedies
under the Plan and is prepared to accept Neerman’s demand.

If you fail to respond within the next 24 hours, I will be left to assume CVSH has WAIVED its prior denial of Neerman’s
claim under the Plan. I will also raise this issue to additional management within CVSH and add these actions and/or
omissions to Mr. Neerman’s claims.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com



                                                             1
                  Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 105 of 107




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Wednesday, April 15, 2020 3:02 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

Again, I have no record of receiving a response from CVSH to my letter dated March 11, 2020. Please advise whether
and when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Monday, April 6, 2020 4:59 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

I have no record of receiving a response from CVSH to our letter dated March 11, 2020. Please advise whether and
when we can expect a response from CVSH so that we know how to proceed.


Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701

                                                                                    2
                  Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 106 of 107
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Ryan Johnson
Sent: Wednesday, March 11, 2020 3:39 PM
To: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Subject: RE: Neerman Appeal ‐ Document Request

Mr. Christensen:

We’ve reviewed your e‐mail response, along with the additional documents produced by CVSH.

Please find the attached Response to your February 11, 2020 e‐mail (and Additional Document production by CVSH).

We’d request that CVSH (1) enter the FINDINGS contained in the attached Response into the RECORD and (2) produce
the remaining documents requested by Neerman.

Thanks.
Ryan C. Johnson
Johnson | Hobbs | Squires LLP
400 Austin Avenue, 9th Floor
Waco, Texas 76701
(254) 732-2242
(866) 627-3509 (facsimile)
rjohnson@jhsfirm.com
www.jhsfirm.com




The information transmitted in this message is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Any review, transmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient(s) is prohibited. Unless expressly stated in this e‐mail, nothing in this message should be construed as a digital or electronic signature. If you
received this in error, please contact the sender and delete the material from any computer.


From: Christensen, Keith J. <Keith.Christensen@CVSHealth.com>
Sent: Tuesday, February 11, 2020 5:55 PM
To: Ryan Johnson <rjohnson@jhsfirm.com>
Subject: Neerman Appeal ‐ Document Request

                                                                                    3
               Case 6:21-cv-00585-ADA-JCM Document 1 Filed 06/08/21 Page 107 of 107

Dear Attorney Johnson,

Please find attached a .PDF of the relevant documents you requested related to Mr. Neerman’s appeal of his denial of
severance benefits under Aetna’s Job Elimination Benefits Plan, which include all documents and communications
contained in the record before the Administrator and/or which have been reviewed by Candace Jodice in reaching her
original Determination of Claim; a copy of the email sent to Mr. Neerman on April 2, 2019 from Executive Compensation
Client Services; the CVS Health memo and restrictive covenant agreement (“RCA”) sent to Mr. Neerman from Adobe
Sign on April 3, 2019; all documents and communications provided to Mr. Neerman in connection with his termination
and/or separation from employment; all documents and communications indicating or suggesting that executing the
RCA was a condition of Mr. Neerman’s employment; and all documents and communications stating, indicating or
suggesting that any equity awards were conditioned upon Mr. Neerman’s execution of the RCA.

In addition, we have forwarded your request for Mr. Neerman’s employment file to the HR department, and once the
request has been processed, the file will be forwarded to you. We anticipate that the file will be sent to you in the very
near future.

With respect to your request for “All CVSH progressive discipline policies or procedures applicable during the relevant
time period,” we are confirming that there are no CVS Health progressive discipline policies or procedures during the
relevant time period that were applicable to circumstances in which an employee refuses to fulfill a condition of his or
her employment.

Please note as well that to the extent your requests have been determined to be unrelated or irrelevant to Mr.
Neerman’s claim for severance benefits and thus are not required to be provided under ERISA, we have not provided
same.

Finally, as I noted in my January 15, 2020 email, I have suspended my review of Mr. Neerman’s appeal while we were
gathering the relevant documents responsive to your document request. Now that we have provided you with the
relevant requested documents, I intend to begin my review of Mr. Neerman’s appeal and respond to you within 60 days
of today’s date. Accordingly, please let me know as soon as possible if you intend to submit additional information in
support of Mr. Neerman’s appeal so that I can be sure to take any such information into account during my review.

Regards,

Keith Christensen


Keith Christensen │Senior Vice President, HR Corporate Services
p 401-770-5427 │f 401-652-9120 │e keith.christensen@CVSHealth.com
CVS Health │1 CVS Drive Woonsocket RI 02895

CONFIDENTIALITY NOTICE: This communication and any attachments may contain confidential and/or privileged information for the use of
the designated recipients named above. If you are not the intended recipient, you are hereby notified that you have received this
communication in error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify the sender immediately by email or telephone and destroy all copies of this communication
and any attachments.




                                                                      4
